NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                                                This opinion was filed for record
                                                                             on ad ~I 2LMp
                     
                                                           at    9'    
                                                                   , ODO-M                            

                    FILE
                    l~l   CLt:RKS OFFICE
                                                               &~. ~·
                                                                    SUSAN L. CARLSON
                                                                  SUPREME COURT CLERK




               IN THE SUPREME COURT OF THE STATE OF WASHINGTON



              WHATCOM COUNTY, a municipal                  )
              corporation,                                 )
                                                           )                   No. 91475-3
                                 Respondent,               )
                                                           )                     En Bane
              ERIC HIRST, LAURA LEIGH BRAKKE;              )
              WENDY HARRIS; DAVID STALHEIM; and            )
              FUTUREWISE,                                  )         Filed __O_f'_T_0_6_2_0_16
                                                                                  .            __
                                                           )
                                 Petitioners,              )
                                                           )
              WESTERN WASHINGTON GROWTH                    )
              MANAGEMENT HEARINGS BOARD,                   )
                                                           )
                                  Defendant.               )
                                                           )



                     WIGGINS, J.-We granted review of this challenge to the Western Washington

              Growth Management Hearings Board's (Board) decision on the validity of Whatcom

              County's (County) comprehensive plan and zoning code under the Growth

              Management Act (GMA or Act), chapter 36.70A RCW. The County argues that the

              Board's conclusions are based on an erroneous interpretation of the law and asks us

              to hold that the County's comprehensive plan protects the quality and availability of

              water as required by the GMA.
                    
              Whatcom County, Hirst (Eric) v: W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

                       We reject the County's arguments. The GMA requires counties to ensure an

              adequate water supply before granting a building permit or subdivision application.

              The County merely follows the Department of Ecology's "Nooksack Rule"; 1 it assumes

              there is an adequate supply to provide water for a permit-exempt well unless Ecology

              has expressly closed that area to permit-exempt appropriations. This results in the

              County's granting building permits for houses and subdivisions to be supplied by a

              permit-exempt well even if the cumulative effect of exempt wells in a watershed

              reduces the flow in a water course below the minimum instream flow. We therefore

              hold that the County's comprehensive plan does not satisfy the GMA requirement to

              protect water availability and that its remaining arguments are unavailing. We reverse

              the Court of Appeals in part and remand to the Board for further proceedings.

                                                        FACTS

                  I.   Factual History

                       This case is the latest step in a series of disputes concerning the County's land

              use regulations. The history is only summarized here; a detailed history of the disputes

              is contained in our 2009 opinion, Gold Star Resorts, Inc. v: Futurewise, 167 Wn.2d

              723, 726-33, 222 P.3d 791 (2009). In Gold Star Resorts, we considered several

              challenges under the GMA to the County's comprehensive plan-specifically,

              challenges to provisions regarding limited areas of more intensive rural development

              and rural densities. We agreed with the Board and directed the County to revise its

              comprehensive plan in order to conform to the 1997 amendments to the GMA. /d. at

              740.


              1   The Nooksack Water Resource Inventory Area, chapter 173-501 WAC.

                                                           2
                                               
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


                       In response to our ruling in Gold Star Resorts and a series of subsequent board

              rulings requiring the County to bring its comprehensive plan into compliance with the

              GMA, the County amended its comprehensive plan and zoning code by adopting

              Ordinance No. 2012-032. Ordinance No. 2012-032 was an effort to comply with the

              GMA's requirement that the County's rural element include measures to protect

              surface and groundwater resources. To accomplish this objective, the ordinance

              amended the County's Comprehensive Plan Policies 200-2.C and -2.0, and adopted

              by reference numerous preexisting county regulations. These policies, and the

              regulations they incorporate, were intended to address the GMA requirements to

              protect both water availability and water quality.

                       Regarding water availability, the County's development regulations adopt

              Ecology's regulations-the regulations allow a subdivision or building permit applicant

              to rely on a private well only when the well site "proposed by the applicant does not

              fall within the boundaries of an area where [Ecology] has determined by rule that water

              for development does not exist." Whatcom County Code (WCC) 24.11.090(8)(3),

              .160(0)(3), .170(E)(3) 2



              2 Though not related directly to this appeal, the County also took steps to address our
              decisions in Department of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 43 P.3d 4 (2002)
              and Kittitas County v. Eastern Washington Growth Management Hearings Board, 172 Wn .2d
              144, 256 P.3d 1193 (2011 ). Specifically, WCC 21.01.040 requires contiguous parcels of land
              with the same ownership to be considered as one parcel for the purpose of permit-exempt
              water appropriations. The County also adopted policies incorporating regulations and
              programs to protect water quality. These measures include critical area regulations, a storm
              water management program, sewage regulations, and measures designed to protect the
              Lake Whatcom watershed. The Board ruled that the measures designed to protect the Lake
              Whatcom watershed comply with the GMA and these measures are unrelated to this appeal.
              See Futurewise v. Whatcom County, Nos. 05-2-0013 and 11-2-0010c (W. Wash. Growth
              Mgmt. Hr'gs Bd. Jan. 23, 2014).


                                                           3
                                               
              Whatcom County, Hirst (Eric)         v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

                  II.      Procedural History

                           Eric Hirst, Laura Leigh Brakke, Wendy Harris, David Stalheim, and Futurewise

              (collectively Hirst) filed a petition for review with the Board, challenging Ordinance No.

              2012-032. Relevant to this appeal, Hirst challenged the adequacy of the County's

              measures to protect surface and groundwater resources (Policies 2DD.-2.C.1 through

              .9) and sought a declaration of invalidity. 3

                        A. Board's discussion of applicable Jaw
                           The Board held a hearing and issued a final decision and order (FDO). The

              Board began its decision by citing to the "Applicable Law" as provided by the GMA.

              As the Board observed, the GMA imposes several requirements on a local

              government's planning. Relevant here, the GMA requires counties to consider and

              address water resource issues in land use planning. Kittitas County v. E. Wash.

              Growth Mgmt. Hr'gs Bd., 172 Wn.2d 144, 178, 256 P.3d 1193 (2011) (counties must

              regulate to ensure land use is not inconsistent with available water resources).

              Accordingly, a county's comprehensive plan must '"provide for protection of the quality

              and quantity of groundwater used for public water supplies."' FDO at 13 (emphasis

              omitted) (quoting RCW 36.70A.070(1 )). The GMA also requires counties to plan for a

              rural element that "'include[s] measures that ... protect ... surface water and

              groundwater           resources."'   /d.   at   14   (emphasis   omitted)   (quoting   RCW

              36. 70A.070(5)(c)(iv)).




              3  Hirst also asserted, unsuccessfully, that the County's transportation element was
              inconsistent with its rural element in violation of RCW 36. 70A.070 or RCW 36. 70A.130; this
              issue is not before us on appeal.

                                                               4
                                             
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

                    The Board also noted that counties must include a rural element in their

              comprehensive plan that includes "'lands that are not designated for urban growth,

              agriculture, forest, or mineral resources."' /d. at 13 (quoting RCW 36.70A.070(5)). The

              County's comprehensive plan must ensure that this rural element maintains its

              ""'[r]ural character'"" by planning its land use and development in a manner that is

              "'compatible with the use of the land by wildlife and for fish and wildlife habitat"' and

              "'[t]hat are consistent with the protection of natural surface water flows and

              groundwater and surface water recharge and discharge areas."' /d. (emphasis

              omitted) (quoting RCW 36.70A.030(15)(d), (g)).

                     In addition to these planning requirements, the Board noted that the GMA

              provides 13 goals to guide the development of a county's comprehensive plan. These

              include a goal to "'[p]rotect the environment and enhance the state's high quality of

              life, including air and water quality, and the availability of water."' /d. (emphasis

              omitted) (quoting RCW 36.70A.020(1 0)). These goals "are not listed in order of priority

              and shall be used exclusively for the purpose of guiding the development of

              comprehensive plans and development regulations." RCW 36.70A.020. Read

              collectively, these goals convey some conceptual guidance for growth management.

              Richard J. Settle, Washington's Growth Management Revolution Goes to Court, 23

              SEATTLE U. L. REV. 5, 8 (1999).

                     The Board interpreted these planning requirements and goals to indicate that

                     patterns of land use and development in rural areas must be consistent
                     with protection of instream flows, groundwater recharge, and fish and
                     wildlife habitat. A County's Comprehensive Plan rural lands provision




                                                          5
                                                 
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

                       must include measures governing rural development to protect water
                       resources.

              FDO at 21.

                       The GMA does not define the requirements to plan for the protection of water

              resources found in RCW 36.70A.070. The Act also fails to define how the

              requirements are to be met. Thus, Hirst argued that the County's comprehensive plan

              must itself protect the availability of water resources, placing the burden on local

              governments to protect the availability of water, RCW 36.70A.020(10), protect

              groundwater resources, RCW 36.70A.070(5)(c)(iv), and ensure an adequate water

              supply when it approves a building permit, RCW 19.27.097(1) and RCW 58.17.110.

              The County countered that it complied with the GMA by drafting a comprehensive plan

              that incorporates and is consistent with Ecology's regulations in water resource

              inventory area (WRIA) 1. 4 In evaluating this relationship between Ecology's

              responsibility to protect water pursuant to the Water Resources Act of 1971 (WRA),

              chapter 90.54 RCW, and the responsibility of local governments to protect water

              availability and quality pursuant to the GMA, the Board stated that "it is the local

              government-and not Ecology-that is responsible to make the decision on water

              adequacy as part of its land use decision, and in particular, with respect to exempt

              wells." FDO at 23.


              4  WRIAs establish instream flows affecting the approval of water rights permits and
              appropriations for most of the state; WRIA 1 is in effect in the County. See ch. 173-501 WAC
              (the Nooksack Rule). There are now 62 WRIAs designated, described, and subject to the
              rules promulgated by Ecology. See generally chs. 173-501 to -564 WAC. Though specific
              rules apply to each of these WRIAs, they generally share the purpose of retaining "perennial
              rivers, streams, and lakes in [the WRIAs] with in stream flows and levels necessary to provide
              for preservation of wildlife, fish, scenic, aesthetic, and other environmental values, and
              navigational values, as well as recreation and water quality." WAC 173-501-020.

                                                            6
                                               
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


                 B. Board's findings and conclusions on water quality and availability

                     Hirst presented considerable evidence and the Board found substantial

              evidence of limits on water availability in rural Whatcom County. See id. at 23-28.

              These water availability limitations were reflected in findings that a large portion of the

              County is in year-round or seasonally closed watersheds and that most of the water

              in the Nooksack watershed was already legally appropriated. /d. at 23-34. The Board

              also found that average minimum instream flows in portions of the Nooksack River

              "are not met an average of 100 days a year." /d. at 24. Despite the limited water

              availability, 1 ,652 permit-exempt well applications have been drilled in otherwise

              closed basins since 1997 and an additional 637 applications were pending in March

              2011. /d. Further, the Board noted that the County recognized as early as 1999 that

              this proliferation of rural, permit-exempt wells was creating '"difficulties for effective

              water resource management."' /d. (quoting Ex. C-671-D at 49 (1999 Whatcom County

              Water Resource Plan)).

                     The Board concluded that the County failed to comply with the GMA,

              specifically with the requirement to protect surface water and groundwater resources

              pursuant to RCW 36.70A.070(5)(c). The Board's conclusion that the comprehensive

              plan does not protect water availability is predicated on the Board's finding that

                     the water supply provisions referenced [by the amended policies] do not
                     require the County to make a determination of the legal availability of
                     groundwater in a basin where instream flows are not being met.

              FDO at 40. Implicit in this conclusion is the Board's determination that water is not

              presumptively available for permit-exempt withdrawals in WRIA 1. However, despite

              concluding that the comprehensive plan does not protect water availability or water


                                                           7
                                                      
              Whatcom County, Hirst (Eric)      v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              quality, the Board denied Hirst's request for a declaration of invalidity and instead

              remanded the ordinance to the County to take corrective action.

                     Both parties appealed separately. The County's appeal, focusing exclusively on

              its measures to protect ground and surface water resources, challenged the Board's

              determination of noncompliance with the GMA. Hirst challenged the Board's decision

              not to declare the ordinance invalid. The cases were consolidated in Skagit County

              Superior Court, and the Board issued its certificate of appealability of the FDO,

              certifying the consolidated appeals for direct review to the Court of Appeals. Following

              the County's appeal of a second order of compliance issued by the Board in April

              2014, the Court of Appeals granted review. Its review consolidated that appeal, the

              prior consolidated appeals for direct review, and the County's motion for discretionary

              review of the original FDO.

                     The Court of Appeals reversed the Board, holding that the Board erroneously

              interpreted and applied the law in holding that the ordinance failed to comply with the

              GMA. The Court of Appeals further held that the Board engaged in unlawful procedure

              by taking official notice of and relying on two documents without first providing the

              County notice and the opportunity to contest the documents. The Court of Appeals

              affirmed the Board's decision not to declare the ordinance invalid, holding that the

              decision was a proper exercise of the Board's discretion. 5


              5 As an initial matter, we reject Hirst's argument that the County's failure to assign error to the
              Board's findings of fact by number renders these findings verities on appeal. We affirm the
              Court of Appeals on this issue, noting that the Board did not specifically delineate findings of
              fact by number; instead, it produced a blend of factual findings and legal conclusions. See
              FDO at 23-44. As the Court of Appeals properly found, "the nature and extent of the County's
              challenges to [the findings of fact] are clear. Thus, this court's review is not in any way


                                                              8
                    
              Whatcom County, Hirst (Eric) v. IN. Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


                    We granted review and now reverse the Court of Appeals in part.

                                                      ANALYSIS

                    The County argues that the Board's conclusions are based on an erroneous

              interpretation of the law. RCW 34.05.570(3)( d). Though there are several arguments

              raised in the County's appeal of the Board's decision, the appeal focuses on the

              subject of water availability. This principal issue concerns the actions local growth

              management planners and administrators must take to ensure water availability under

              the GMA.

                    Consistent with the Board's determination, Hirst asserts that the GMA requires

              local governments to determine water availability as part of its land use decision. They

              argue that the County's plan does not require the County to obtain evidence that water

              is legally available before issuing building permits or approving subdivisions that rely

              on permit-exempt appropriations. Thus, Hirst asserts that the comprehensive plan

              results in water withdrawals that impact minimum in stream flows.

                    The County responds that its comprehensive plan protects the availability of

              water because it ensures that the County will approve a subdivision or building permit

              application that relies on a permit-exempt well for its water supply only when the

              proposed well "does not fall within the boundaries of an area where [Ecology] has

              determined by rule that water for development does not exist." wee 24.11.090(B)(3),


              hindered by the absence of formal assignment of error. Whatcom County v. W Wash. Growth
              Mgmt. Hr'gs Bd., 186 Wn. App. 32, 44, 344 P.3d 1256, review granted, 183 Wn.2d 1008, 352
              P.3d 188 (2015). We may review administrative decisions in spite of technical violations when
              a proper assignment of error is lacking but the nature of the challenge is clear and the
              challenged finding is set forth in the party's brief. Yakima County v. E. Wash. Growth Mgmt.
              Hr'gs Bd., 168 Wn. App. 680, 687 n.1, 279 P.3d 434 (2012). Both are present here, and we
              reach the merits of the County's challenges.

                                                           9
                                            
              Whatcom County, Hirst (Eric)       v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              .160(0)(3), .170(E)(3). In effect, the County's position is that water is presumptively

              available-i.e., that "not unavailable" is synonymous with "available."

                     In effect, the County delegates the decision on water availability to Ecology's

              Nooksack Rule, chapter 173-501 WAC. The Nooksack Rule establishes minimum

              instream flows for WRIA 1, covering most of the County. However, the County

              argues-and Ecology agrees-that the closures and minimum flow requirements

              established by the rule are not applicable to permit-exempt wells in the County. Thus,

              the County argues that its comprehensive plan complies with the GMA requirements

              because water is presumptively available in the County for permit-exempt wells. The

              County asserts that under the GMA, the proper inquiry is whether its comprehensive

              plan is consistent with Ecology's regulations designed to protect water and to ensure

              that water is legally available.

                     We reject these arguments in the context of the GMA challenge before us. The

              GMA places an independent responsibility to ensure water availability on counties, not

              on Ecology. To the extent that there is a conflict between the GMA and the Nooksack

              Rule, the later-enacted GMA controls.

                     Ecology adopted the Nooksack Rule in 1985, and the rule has not been

              amended. We have since recognized that "Ecology's understanding of hydraulic

              continuity has altered over time, as has its use of methods to determine hydraulic

              continuity and the effect of groundwater withdrawals on surface waters." Postema v.

              Pollution Control Hr'gs Bd., 142 Wn.2d 68, 76, 11 P.3d 726 (2000). When Ecology

              adopted the minimum instream flow rules, such as those contained within the

              Nooksack Rule, it "did not believe that withdrawals from deep confined aquifers would


                                                           10
                                          
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              have any impact on stream flows." /d. at 88. However, we now recognize that

              groundwater withdrawals can have significant impacts on surface water flows, and

              Ecology must consider this effect when issuing permits for groundwater appropriation.

              /d. at 80-81.

                     We hold that the same standard applies to counties when issuing building

              permits and subdivision approvals. We have been protective of minimum instream

              flow rules and have rejected appropriations that interfere with senior instream flows.

              E.g., Swinomish Indian Tribal Cmty. v: Dep't of Ecology, 178 Wn.2d 571, 598, 311

              P.3d 6 (2013); Foster v. Dep't of Ecology, 184 Wn.2d 465, 362 P.3d 959 (2015). Our

              jurisprudence and well-established principles of statutory interpretation lead us to

              affirm the Board's decision that the County's comprehensive plan does not satisfy the

              GMA requirement to protect water availability.

                I.   Standard of Review

                     The Washington Administrative Procedure Act, chapter 34.05 RCW, governs

              judicial review of challenges to board actions. Quadrant Corp. v: Cent. Puget Sound

              Growth Mgmt. Hr'gs Bd., 154 Wn.2d 224,233, 110 P.3d 1132 (2005). Though county

              actions are presumed compliant, this deference "is neither unlimited nor does it

              approximate a rubber stamp." Swinomish Indian Tribal Cmty. v: W Wash. Growth

              Mgmt. Hr'gs Bd., 161 Wn.2d 415,435 n.8, 166 P.3d 1198 (2007). Instead, deference

              to counties remains "bounded ... by the goals and requirements of the GMA." King

              County v: Cent. Puget Sound Growth Mgmt. Hr'gs Bd., 142 Wn.2d 543, 561, 14 P.3d

              133 (2000). Further, we do not afford counties any deference when it comes to

              interpreting the GMA. Kittitas County, 172 Wn.2d at 156 (citing Lewis County v. W


                                                        11
                                             
              Whatcom County, Hirst (Eric)   v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              Wash. Growth Mgmt. Hr'gs Bd., 157Wn2d 488,498,139 P.3d 1096 (2006). On appeal

              to this court, the County retains the burden of establishing that the Board's decision is

              based on an erroneous interpretation of the law. King County, 142 Wn.2d at 553.

                    The Board must find compliance "unless it determines that the action by the state

              agency, county, or city is clearly erroneous in view of the entire record before the board

              and in light of the goals and requirements of [the GMA]." RCW 36.70A.320(1 ), (3). To

              find an action clearly erroneous, the Board must be "'left with the firm and definite

              conviction that a mistake has been committed."' King County, 142 Wn.2d at 552 (quoting

              Dep't of Ecology   v. Pub. Uti/. Oist. 1 of Jefferson County, 121 Wn.2d 179, 201, 849 P.2d
              646 (1993)). We review the Board's legal conclusions de novo, giving substantial weight

              to the Board's interpretation of the GMA. /d. at 553.

                    We review questions of statutory interpretation de novo. Ass'n of Wash. Spirits

              & Wine Distribs. v. Wash. State Liquor Control Bd., 182 Wn.2d 342, 350, 340 P.3d 849

              (2015). Our fundamental purpose in statutory interpretation is to ascertain and discern

              the legislature's intent. Dep't of Ecology v: Campbell & Gwinn, LLC, 146 Wn.2d 1, 9,

              43 P.3d 4 (2002). The court discerns legislative intent from the plain language enacted

              by the legislature, considering the text of the provision in question, the context of the

              statute in which the provision is found, related provisions, amendments to the

              provision, and the statutory scheme as a whole. /d. at 9-19. These rules of statutory

              interpretation also apply to administrative rules and regulations. See Overlake Hasp.

              Ass'n v. Dep't of Health, 170 Wn.2d 43, 51-52, 239 P.3d 1095 (201 0).

                     The dissent ignores these important rules of statutory interpretation, and

              focuses solely on a single statute in isolation from its relevant GMA statutory scheme.


                                                         12
                                          
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


              Dissent at 2-6 (discussing RCW 19.27.097). As a result, the dissent reaches a

              conclusion about the meaning of this statute that is at odds with our jurisprudence on

              statutory interpretation and with the GMA's larger structure, overarching goals, and

              requirements.

               II.      The Board Correctly Ruled That the County's Rural Element Fails To Comply
                        with the Requirement To Protect Water Availability

                        We reverse the Court of Appeals and hold that the Board properly interpreted

              and applied the law in concluding that the County's comprehensive plan fails to

              provide for the protection of water resources. The Board's decision properly placed

              the burden on the County to ensure the availability of water under the GMA pursuant

              to the legislative intent, relevant statutory schemes when read in context and as a

              whole, and this court's jurisprudence considering groundwater appropriations that

              impact minimum flows.

                     A. Washington's history of water regulation

                        We hold that the County's comprehensive plan does not protect water

              availability because it allows permit-exempt appropriations to impede minimum flows.

              In reaching this holding, we note that minimum flows are exactly that: flows or levels

              "to protect instream flows necessary for fish and other wildlife, recreation and

              aesthetic purposes, and water quality." Swinomish Indian Tribal Cmty., 178 Wn.2d at

              592. By statute, the only exception to these flows is found at RCW 90.54.020(3) and,

              though this case does not implicate this exception, we have been extremely protective

              of withdrawals pursuant to that statute. See id.; Foster, 184 Wn.2d 465. As scientific

              understanding of water resources has increased, so too have Washington's



                                                          13
                                              
              Whatcom County, Hirst (Eric) v. W. Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


              restrictions on the availability of water. Washington's original water code, chapter

              90.03 RCW, was enacted in 1917 and regulated only surface water appropriations. In

              1945, the legislature passed the groundwater code to subject the withdrawal of

              groundwater to the permitting process then applicable to surface water rights in order

              to protect senior water rights and the public welfare. See RCW 90.44.020; RCW

              90.03.290(3). Specified withdrawals were exempt from these permit requirements:

                     [A]ny withdrawal ... for single or group domestic uses in an amount not
                     exceeding five thousand gallons a day ... is and shall be exempt from
                     the provisions of this section, but, to the extent that it is regularly used
                     beneficially, shall be entitled to a right equal to that established by a
                     permit issued under the provisions of this chapter.

              RCW 90.44.050. These permit-exempt withdrawals are appropriations. Swinomish

              Indian Tribal Cmty., 178 Wn.2d at 588. Recognizing that any withdrawal of water

              impacts the total availability of water, we have held that an appropriator's right to use

              water from a permit-exempt withdrawal is subject to senior water rights, including the

              minimum flows established by Ecology. See Campbell & Gwinn, 146 Wn.2d at 16;

              Swinomish Indian Tribal Cmty., 178 Wn.2d at 598. These exemptions existed in part

              because the legislature's goal in 1945 was to encourage the development and

              settlement of rural family farms drawing between 200 and 1,500 gallons of water per

              day. Five Corners Family Farmers v. State, 173 Wn.2d 296, 321-22, 268 P.3d 892

              (2011) (Wiggins, J., dissenting) (citing Kara Dunn, Got Water? Limiting Washington's

              Stockwatering Exemption to Five Thousand Gallons Per Day, 83 WASH. L. REV. 249,

              258 (2008)).

                     These legislative priorities continued to change as Washington's population

              increased and the limitations on its natural resources became more apparent. See


                                                         14
                                                
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


              Swinomish Indian Tribal Cmty., 178 Wn.2d at 592 ("Growing, competing demands for

              water led to a number of new laws over time, and among these are acts and statutes

              designed to further the goal of retaining sufficient water in streams and lakes to sustain

              fish and wildlife, provide recreational and navigational opportunities, preserve scenic

              and aesthetic values, and ensure water quality."). "In 1955, the legislature declared

              the policy of the State to be that sufficient water flow be maintained in streams to

              support fish populations and authorized rejection of water right applications if these

              flows would be impaired." /d. (citing LAWS OF 1955, ch. 12, § 75.20.050 (codified as

              amended at RCW 77.57.020)).

                     The legislature continued to enact measures to protect the flows necessary for

              fish, wildlife, and water quality with the minimum water flows and levels act of 1969,

              chapter 90.22 RCW. In part, this act authorized Ecology to "establish minimum water

              flows ... for the purposes of protecting fish, game, birds, or other wildlife resources,

              or recreational or aesthetic values of said public waters whenever it appears to be in

              the public interest." RCW 90.22.01 0. Once established, minimum flows are like any

              other appropriative water right in that they are subject to the rule of "first in time is the

              first in right." Swinomish Indian Tribal Cmty., 178 Wn.2d at 591.

                     The WRA was intended to ensure adequate water to "meet the needs of the

              state's growing population" while concurrently maintaining "instream resources and

              values." RCW 90.54.01 0(1 )(a). To balance growth and stream maintenance, the WRA

              directed Ecology to allocate waters in a way that maximizes the net benefits to the

              people of the state and to retain "base flows necessary to provide for preservation of

              wildlife, fish, scenic, aesthetic and other environmental values, and navigational


                                                           15
                                         
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              values." RCW 90.54.020(3)(a). Included in this mandate is the authority to establish

              minimum water flows and water levels (RCW 90.03.247 and RCW 90.22.010), base

              flows, and WRIAs. RCW 90.54.040. At this time, the legislature also made Ecology

              the primary administrator of chapter 90.03 RCW, concerning surface waters, and of

              chapter 90.44 RCW, concerning groundwater. See ch. 43.27A RCW.

                    By 1979, however, "public policy had dramatically changed from what had been

              true when the water code was first enacted." Swinomish Indian Tribal Cmty., 178

              Wn.2d at 595. Replacing the 1917 policies encouraging "maximum diversion of water"

              were the modern policies of "[o]btaining maximum benefits, prudent management of

              the state's water resources with input of interested entities, preservation of water

              within the streams and lakes as necessary for instream and natural values, and

              avoidance of wasteful practices." /d. at 595-96.

                    In order to obtain the maximum benefit from the state's water resources, the

              legislature tasked Ecology with developing WRIAs. RCW 90.54.040(1 ), (2). Beginning

              in 1985, Ecology developed the Nooksack Rule (WRIA 1), the first of 62 WRIAs

              designated, described, and subject to rules promulgated by Ecology. See generally

              chs. 173-501 to 173-564 WAC. Though specific rules apply to each of these WRIAs,

              see id., they generally share the purpose "to retain perennial rivers, streams, and

              lakes in [the WRIAs] with instream flows and levels necessary to provide for

              preservation of wildlife, fish, scenic, aesthetic, and other environmental values, and

              navigational values, as well as recreation and water quality." WAC 173-501-020; see

              also RCW 90.54.020(3).




                                                        16
                                             
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

                    In 1990 and 1991, the legislature addressed issues related to water use when

              it enacted the GMA '"in response to public concerns about rapid population growth

              and increasing development pressures in the state."' King County, 142 Wn.2d at 546

              (quoting Alan D. Copsey, Including Best Available Science in the Designation and

              Protection of Critical Areas Under the Growth Management Act, 23 SEATTLE U. L. REV.

              97 (1999)). This legislation followed "decades of lax and optional land use

              regulations." Quadrant Corp., 154 Wn.2d at 232. Through the GMA, the legislature

              sought to minimize "uncoordinated and unplanned growth," which it found to "pose a

              threat to the environment, sustainable economic development, and the health, safety,

              and high quality of life enjoyed by residents of this state." RCW 36.70A.01 0.

                    Importantly, the GMA concentrates future growth into urban growth areas. See

              RCW 36. 70A.11 0. Through this requirement, "the Act seeks to minimize intrusion into

              resource lands and critical areas, preserve large tracts of open space easily

              accessible to urban residents, foster a sense of spatial identity by separating

              communities with great expanses of sparsely populated rural land, and induce

              sufficient development density to be efficiently served by mass transportation and

              other public facilities." Settle, supra, 23 SEATTLE U. L. REV. at 12. Put another way, the

              Act concentrates development in cities and discourages development and will

              "attempt to wean Washingtonians from the sprawling, low-density development

              patterns that have prevailed throughout the nation since World War II." /d. at 12-13.

                    The GMA reinforces the conservation goals and priorities first established in the

              WRA by requiring local governments to plan for the protection of their local

              environment. The GMA requires counties to adopt a comprehensive plan and


                                                         17
                                          
              Whatcom County, Hirst (Eric)   v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              development regulations consistent with the comprehensive plan. See RCW

              36.70A.040. Among other requirements, comprehensive plans must include a rural

              element that harmonizes the Act's goals with local circumstances and also protects

              the rural characteristics of the area. See RCW 36.70A.070(5)(a), (c). Protecting the

              rural character of the area requires planning to protect surface and groundwater

              resources. RCW 36.70A.070(5)(c)(iv).

                 B. The GMA requires counties to have a comprehensive plan that protects
                    surface and groundwater resources

                    We hold that the Board properly concluded that the GMA requires counties to

              make determinations of water availability. The language placing this burden on the

              county or local government is clear, consistent, and unambiguous throughout the Act.

                    We begin with the plain language of the statute. Ass'n of Wash. Spirits & Wine

              Distribs., 182 Wn.2d at 350. When the language is clear, we look only to the wording

              of the statute. W Telepage, Inc. v. City of Tacoma Dep't of Fin., 140 Wn.2d 599, 609,

              998 P.2d 884 (2000). The language of chapter 36.70A RCW, entitled "Growth

              Management-Planning by Selected Counties and Cities," is clear. RCW 36.70A.040,

              "Who must plan-Summary of Requirements," provides in part:

                    (1) Each county [subject to the Act] shall conform with all of the
                    requirements of [chapter 36.70A RCW].

              Subsection .040(3) outlines the duties of the county's legislative authority and each

              city located within the county to conform to the Act's mandates, starting with

              "adopt[ing] a countywide planning policy under RCW 36.70A.21 0," and then places

              specific duties on the county. This language clearly requires the county legislative

              authority-and    not Ecology-to take planning        action,   including   adopting   a


                                                       18
                                          
              Whatcom County, Hirst (Eric)   v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              comprehensive plan.

                    Language placing the burden on counties to take action is consistent

              throughout the GMA. "Counties shall include a rural element" in their comprehensive

              plans. RCW 36.70A.070(5). These rural elements must protect the rural character of

              the area "as established by the county." RCW 36.70A.070(5)(c). The GMAalso places

              the onus on counties to ensure that their development regulations and comprehensive

              plans comply with the GMA. RCW 36. 70A.130( 1)(a) ("a county or city shall ... ensure

              the plan and regulations comply with the requirements of this chapter.").

                    The GMA requires counties to consider and address water resource issues in

              land use planning. Specifically, a county's comprehensive plan must "provide for

              protection of the quality and quantity of groundwater used for public water supplies."

              RCW 36. 70A.070(1 ). The GMA also requires counties to plan for a rural element that

              "include[s] measures that ... protect ... surface water and groundwater resources."

              RCW 36.70A.070(5)(c)(iv). Read as a whole, it is clear that the GMA holds counties

              "responsible for land use decisions that affect groundwater resources." Kittitas

              County, 172 Wn.2d at 180.

                 C. The County's comprehensive plan conflicts with the GMA

                    The GMA requires that an applicant for a building permit for a single family

              residence or a development must produce proof that water is both legally available

              and actually available. But the County does not require any showing that water is

              available for a building permit when the applicant is relying on permit-exempt water

              appropriation. This failure by the County is the crux of this case.

                    The GMA places specific requirements on local governments when approving


                                                         19
                                                
              Whatcom County, Hirst (Eric)    v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              building    permits or authorizing subdivisions.       See RCW 19.27.097(1 );         RCW

              58.17.110(2). 6 In order to comply with the GMA, counties must receive sufficient

              evidence of an adequate water supply from applicants for building permits or

              subdivisions before the county may authorize development. RCW 19.27.097(1)

              provides in relevant part:

                       Each applicant for a building permit of a building necessitating potable
                       water shall provide evidence of an adequate water supply for the
                       intended use of the building.

              In addition, RCW 58.17.110(2} provides:

                       A proposed subdivision and dedication shall not be approved unless the
                       city, town, or county legislative body makes written findings that: (a)
                       Appropriate provisions are made for ... potable water supplies ....

              Through these statutes, the GMA requires counties to assure that water is both

              factually and legally available. Kittitas County, 172 Wn.2d at 179-80.

                       The dissent focuses solely on the text of RCW 19.27.097 and concludes that

              "adequate," as the term is used in the statute, requires a permit applicant to

              demonstrate that water is merely factually available. This narrow interpretation of

              "adequate" ignores our discussion in Kittitas County and fails to appreciate the larger

              GMA scheme. In Kittitas County, we rejected the argument that the GMA required only



              6 The dissent places undue significance on RCW 19.27.097's location within the state building
              code. Dissent at 3-4. Though contained within Titles 19 and 58 RCW, both RCW 19.27.097
              and 58.17.110(2) are part of the GMA. The legislature enacted the GMAin 1990 and amended
              the GMA in 1991. RCW 19.27.097 was in the 1990 act and amended in 1991. See LAws OF
              1990, 1st Ex. Sess., ch. 17, § 63; LAWS OF 1991, Spec. Sess., ch. 32, § 28. RCW 58.17.110(2)
              was amended by the 1990 act. See LAWS OF 1990, ch. 17, §52. While the dissent correctly
              notes that RCW 19.27.097 contains separate requirements for GMA and non-GMA counties,
              this does not give this court grounds to ignore the rest of the GMA. We must read RCW
              19.27.097 in conjunction with the larger GMA statutory scheme of which it is a part. See
              Campbell & Gwinn, 146 Wn.2d at 9-11.

                                                           20
                                                
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


              a showing of factual availability in order to obtain a building permit from the county.

              /d. Instead, we held that the GMA requires counties to "plan for land use in a manner

              that is consistent with the laws regarding protection of water resources." /d. at 180.

              Were we to read the GMA to require counties to assure merely that "water is physically

              underground," it would allow the county to condone the evasion of existing water

              rights, contrary to law. /d.

                       Further, because the dissent fails to read this statute in conjunction with related

              provisions within the GMA, the dissent ignores the responsibility the GMA places on

              counties to protect groundwater resources under RCW 36.70A.070. When read as a

              whole, the GMA places the burden on counties to protect groundwater resources, and

              requires counties to assure that water is both factually and legally available before

              issuing building permits. 7

                       Here, the County's existing comprehensive plan does not require the County to

              make a determination of water availability. Instead, the comprehensive plan relies on

              determinations of water availability provided by Ecology's Nooksack Rule, chapter

              173-501 WAC.

                       The Nooksack Rule establishes minimum flows for 48 basins in WRIA 1,

              covering the County. WAC 173-501-030. Most of the 48 basins are closed, and over

              half of the basins are closed year-round because they are already overdrawn. See

              WAC 173-501-040; see a/so BECKY PETERSON ET AL., 2010 WRIA 1 STATE OF THE


              7
                The dissent notes that this interpretation of RCW 19.27.097 may result in differences
              between GMA and non-GMA counties in the level of protection for water rights holders.
              However, the legislature has created a distinction between GMA counties and non-GMA
              counties, and the resulting differences in resource management between those counties is a
              natural consequence of this legislation.

                                                            21
                                             
              Whatcom County, Hirst (Eric)   v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              WATERSHED REPORT 10 (2011). However, the Nooksack Rule establishes two tiers of

              "closed" basins in WRIA 1: basins closed to all appropriations except permit-exempt

              appropriations and basins closed to all appropriations including permit-exempt

              appropriations. See WAC 173-501-040(1 ), -070(2). Despite significant evidence that

              minimum flows are not met in rural Whatcom County, Whatcom Creek is the only

              basin-out of 48 basins in WRIA 1-closed to permit-exempt appropriations. WAC

              173-501-070. Thus, the Nooksack Rule does not restrict permit-exempt wells from

              appropriating water in otherwise closed basins.

                    The County interprets the Nooksack Rule to mean that water is actually

              available for permit-exempt appropriations in otherwise closed basins, even if the

              basin is closed because the watercourses fall below minimum flows during all or parts

              of the year. The Board correctly rejected this interpretation. The Board found that

              despite substantial evidence of impaired instream flows, the County continues to

              authorize development relying on permit-exempt groundwater appropriations in

              otherwise closed basins. FDO at 42. The County's deference to the Nooksack Rule

              as a substitute for an actual determination of water availability expressly allows permit-

              exempt appropriations to interfere with established minimum flows because the

              Nooksack Rule exempts these appropriations from minimum flow requirements. See

              WAC 173-501-030(3), -060, -070(2). The result is an unchecked reduction of minimum

              flows unless and until Ecology closes a basin to all future appropriations. See WAC

              173-501-070(2).

                     In ruling that the County's comprehensive plan does not provide for the

              protection of water availability, the Board specifically found amended rural element


                                                         22
                                                 
              Whatcom County, Hirst (Eric)     v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              policies 2DD-2.C.6 and -2.C.7 noncompliant with the GMA. These policies incorporate

              provisions of the WCC. 8 In turn, the incorporated provisions of the WCC defer to the

              Nooksack Rule by excluding the permit-exempt groundwater appropriations from the

              need to demonstrate water availability and by authorizing permit-exempt groundwater

              appropriations in otherwise closed basins. See WCC 24.11.090(B)(3) (the director will

              approve an application for a permit-exempt water appropriation only if the

              appropriation "does not fall within the boundaries of an area where [Ecology] has

              determined by rule that water for development does not exist"), .160(0)(3) (same),

              .170(E)(3) (same).

                       These policies are contrary to the requirements of the GMA. As noted,

              amended rural element policies 2DD-2.C.6 and -2.C.7 specifically incorporate             wee
              21.04.090,    wee    21.05.080(3), and    wee      24.11.050, which are   wee    provisions

              governing public and private water systems. Each of these ordinances requires an

              applicant for a public or private water system to make a showing of water availability

              to withdraw more than a total of 5,000 gallons per day. But as the Board noted at page



              8   Whatcom County Comprehensive Plan policy 2DD-2.C.6:

                   Limit water withdrawals resulting from land division through the standards in the
                   following Whatcom County Land Division regulations, adopted herein by
                   reference:

                       a.     WCC 21.04.090 Water supply, Short Subdivisions
                       b.     WCC 21.05.080 Water supply, Preliminary Long Subdivisions.

              Whatcom County Comprehensive Plan policy 2DD-2.C.7:

                    Regulate groundwater withdrawals by requiring purveyors of public water systems
                    and private water system applicants to comply with Washington State Department
                    of Ecology ground water requirements per WCC 24.11.050, adopted herein by
                    reference.

                                                            23
                                               
              Whatcom County, Hirst (Eric) v. W. Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


              42 of the FDO, "ultimately, a building permit for a private single-residential well does

              not require the applicant to demonstrate that groundwater withdrawal will not impair

              surface flows."

                     Indeed, the County's rules for approving permit-exempt applications authorize

              groundwater appropriations in otherwise closed basins. The County asserts that its

              comprehensive plan protects surface flows because it provides that the director will

              approve an application for a permit-exempt water appropriation only if the

              appropriation "does not fall within the boundaries of an area where [Ecology] has

              determined by rule that water for development does not exist." WCC 24.11.090(B)(3),

              .160(0)(3), .170(E)(3). In effect, these ordinances provide that the County determines

              water availability by referencing the minimum flows and basin closures established by

              the Nooksack Rule. The problem is that the Nooksack Rule-including the minimum

              flows and closed basins established by the rule-does not regulate or otherwise

              restrict permit-exempt uses. See WAC 173-501-070(2). The County thus reasons that

              water is always available for permit-exempt appropriations. In reality, the County's

              incorporation of the Nooksack Rule authorizes              permit-exempt groundwater

              appropriations that draw from minimum flows and otherwise closed basins, setting up

              a conflict with the County's obligation to protect water availability under the GMA.

                 D. The County's plan fails to protect the availability of water resources

                     Recognizing the conflict between the GMA and the Nooksack Rule, the Board

              properly held the County to the requirements imposed by the GMA. The Board ruled

              that policy 2DD-2.C.7 does not comply with the requirements of the GMA because

              under the policy, "a building permit for a private single-residential well does not require


                                                          24
                                                
              Whatcom County, Hirst (Eric)    v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              the applicant to demonstrate that groundwater withdrawal will not impair surface

              flows." FDO at 42. This violates the requirement in RCW 19.27 .097(1) that applicants

              "for a building permit of a building necessitating potable water shall provide evidence

              of an adequate water supply." See also RCW 58.17.110(2) (proposed subdivisions

              shall not be approved without evidence of adequate potable water). Further, the Board

              found that policy 2DD-2.C.7 "fails to limit rural development to protect ground or

              surface waters with respect to permit-exempt wells as required                    by RCW

              36.70A.070(5)( c)(iv)." FDO at 42.

                       As discussed in Section II.B of this opinion, supra, the County's policies

              incorporate   wee   provisions that do not allow water to be withdrawn from "an area

              where [Ecology] has determined by rule that water for development does not exist."

              WCC 24.11.090(B)(3), .160(0)(3), .170(E)(3). As counsel conceded at oral argument,

              these ordinances further provide that an application for a permit-exempt appropriation

              will be approved without any analysis of that withdrawal's impact on instream flows. 9

              The Board found that these provisions result in water withdrawals from closed basins

              and senior instream flows-flows that the record indicated drop below the minimum

              levels 100 days out of the year. The Board properly held that this conflicts with the

              requirement placed on counties to protect water availability under the GMA, as well

              as our holding in Postema, 142 Wn.2d 68. 10


              9 Wash. Supreme Court oral argument, Whatcom County v. Hirst, No. 91475-3 (Oct. 20,
              2015), at 3 min., 25 sec., audio recording by TVW, Washington State's Public Affairs Network,
              http://www. tvw.org.
              10 The dissent relies on a 1992 attorney general opinion (AGO) to support its conclusion that

              RCW 19.27.097 does not require proof of the legal availability of water. Dissent at 10-12. We
              do not read the AGO to support this conclusion. Rather, the AGO recognizes that in order to


                                                           25
                                                   
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


                     The County's adoption of the Nooksack Rule with its presumption that water is

              available for permit-exempt appropriations fails to satisfy the protective purposes and

              requirements of the GMA. As Ecology acknowledges in its amicus briefing, the

              Nooksack Rule is "[b]ased on the scientific understanding [in 1985, when] Ecology

              determined that only limited instances would occur in which groundwater withdrawals

              might impair instream flows." Ecology's Amicus Curiae Br. at 19-20. But "Ecology's

              understanding of hydraulic continuity has altered over time," and the effects of

              groundwater withdrawals on surface waters are well known. Postema, 142 Wn.2d at

              76. Indeed, the County knew in 1999 that the proliferation of rural, permit-exempt wells

              was creating '"difficulties for effective water resource management."' FDO at 24

              (quoting Ex. C-671-D at 49). The County cannot reasonably rely on this regulation to

              satisfy its responsibility under the GMA to protect water availability.

                     Indeed, the County's reliance on the Nooksack Rule turns the GMA goal of

              directing growth to urban areas upside down. The County's comprehensive plan

              allows the unchecked growth of single domestic dwellings relying on permit-exempt




              assure "adequate" water supply, a local county requires proof of both sufficient quantity and
              quality before issuing a building permit. 1992 Op. Att'y Gen. No. 17, at 7. Additionally, the
              AGO recognizes due to our state's "first in time, first in right" water priority system, a local
              building authority might have to require more than a right to withdraw groundwater by Ecology
              permit or exemption in order to meet the "adequacy" requirement, and might require proof of
              legal availability. See id. at 11 n.5. However, the AGO fails to fully consider counties'
              responsibilities under the GMA when permit-exempt wells impede minimum flows. While we
              give opinions of the attorney general considerable weight, they are not controlling on this
              court. Wash. Fed'n of State Emps. v. Office of Fin. Mgmt., 121 Wn.2d 152, 164, 849 P.2d
              1201 (1993). Further, we give less deference to such opinions when they involve issues of
              statutory interpretation. /d. While the AGO is not inconsistent with our decision today, we
              decline to give it weight or consideration here because we find it of limited application to the
              specific facts of this case, and because it fails to interpret RCW 19.27.097 within the larger
              GMA statutory scheme.

                                                            26
                                            
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


              wells in rural areas; this is precisely the "uncoordinated and unplanned growth" that

              the legislature found to "pose a threat to the environment, sustainable economic

              development, and the health, safety, and high quality of life enjoyed by residents of

              this state." RCW 36.70A.010.

                    The County argues that placing responsibility for protecting water resources on

              local governments transfers Ecology's statutory responsibility to administer chapter

              90.44 RCW to the counties. They are wrong under our description of the proper

              division of authority set forth in Kittitas County: "Ecology is responsible for

              appropriation of groundwater by permit ... , the County is responsible for land use

              decisions that affect groundwater resources." 172 Wn.2d at 180.

                    Rather than address the language of the GMA, the County asserts that the

              proper inquiry is whether its comprehensive plan is consistent with Ecology's

              regulations designed to protect water and to ensure that water is legally available. For

              support, the County cites numerous provisions describing the GMA as a cooperative

              endeavor between local governments and state agencies with subject matter

              expertise. See, e.g., RCW 90.54.130 (Ecology may provide local governments and

              state agencies with advisory recommendations to assist the counties in protecting

              water resources).

                    Notwithstanding the cooperative approach envisioned by the Act, the GMA

              clearly places sole responsibility for land use decisions affecting groundwater

              resources on local governments. Counties are authorized by statute to grant or deny

              building permits, and the legislature has imposed on the counties the responsibility of

              protecting the availability of water, RCW 36.70A.020(1 0), protecting groundwater


                                                        27
                                           
              Whatcom County, Hirst (Eric)   v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              resources, RCW 36.70A.070(5)(c)(iv), and ensuring an adequate supply of water

              when it approves a building permit. RCW 19.27.097(1 ); RCW 58.17.11 0.

                    In contrast, the legislature recognized that Ecology plays an advisory role to

              counties making land use decisions by providing counties with model regulations and

              assistance. RCW 90.54.130; Kittitas County, 172 Wn.2d at 180. In counties required

              to plan pursuant to the GMA, the legislature recognized that Ecology's permitting

              authority could provide evidence of the availability of water (RCW 19.27.097(1 )). And

              in counties that are not required to plan pursuant to the GMA, the legislature gave

              Ecology authority to coordinate with the Department of Health to determine whether

              an applicant must demonstrate the legal availability of water (RCW 19.27.097(2)). In

              addition, Ecology may provide local governments with advisory recommendations to

              assist those governments in protecting water resources. RCW 90.54.130. The

              legislature further recognized Ecology's administrative role in the GMA, stating that a

              county's land use regulations "should be consistent with ... instream flow rules"

              promulgated by Ecology. WAC 365-196-825(3). Notably, none of these statutes

              authorize local governments to delegate their GMA planning responsibilities to

              Ecology.

                    Further, interpreting "assistance" to merely require counties to conform to

              existing regulations would render the GMA's water protection requirements

              superfluous. The legislature adopted the GMA in 1991, 20 years after the WRA and

              six years after Ecology promulgated the Nooksack Rule. As observed throughout this

              opinion, the Act places numerous requirements on local governments to protect the

              availability of water. See RCW 36.70A.070(1), (5)(c)(iv); see also RCW 19.27.097;


                                                        28
                    
              Whatcom County, Hirst (Eric) v. W. Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              RCW 58.17.110. "Statutes must be interpreted and construed so that all the language

              is given effect, with no portion rendered meaningless of superfluous." G-P Gypsum

              Corp.   v. Dep't of Revenue, 169 Wn.2d 304, 309, 237 P.3d 256 (2010); see also
              Tunstall   v. Bergeson, 141 Wn.2d 201, 211, 5 P.3d 691 (2000) ('To resolve apparent
              conflicts between statutes, courts generally give preference to the more specific and

              more recently enacted statute."). The GMA provisions would be superfluous if the

              County's only obligation was to defer to Ecology's water regulations.

                      The County specifically contrasts its cooperative efforts with the actions at issue

              in Kittitas County, where we affirmed the Board's finding of noncompliance in part

              because the policies in that case effectively evaded compliance with Ecology's water

              permitting requirements. See Kittitas County, 172 Wn.2d at 180-81. Asserting that its

              plan is entirely consistent with Ecology's regulations, the County urges us to find that

              its comprehensive plan is GMA compliant.

                      This argument is incongruous: the fact that the County's provisions are wholly

              consistent with Ecology's regulations does not, by itself, render them consistent with

              the GMA's requirements. We require counties "to plan for land use in a manner that is

              consistent with the laws regarding protection of water resources and establishing a

              permitting process." /d. at 180; see also WAC 365-196-825(3). However, nothing in

              Kittitas County or in the GMA suggests that consistency with Ecology's regulations is

              sufficient for GMA compliance. See 172 Wn.2d at 180-81. This argument rests on a

              logical fallacy. The GMA requires counties to have a comprehensive plan that protects

              surface and groundwater resources, and it requires applicants seeking approval for

              building permits or subdivision developments to provide that county with evidence of


                                                          29
                                            
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


              an adequate water supplies as well as potable water supplies, among other

              provisions. See RCW 36.70A.070(5)(C)(iv); RCW 19.27 .097(1 ); RCW 58.17.11 0. The

              Board correctly found that the County's plan does not satisfy these requirements.

                    It is true that the GMA places significant responsibility on local growth

              management planners and administrators to work with existing laws and regulations

              "toward producing a single harmonious body of law." WAC 365-196-700(2). However,

              the scope of this responsibility does not support a dilution of the Act's purpose.

              Recognizing the challenge this presents to local governments, the legislature directed

              the Department of Commerce to provide technical assistance to local governments.

              See RCW 36.70A.190. Additionally, Ecology was authorized to provide land use

              management advisory recommendations to state agencies and local governments in

              furtherance of protecting this state's water resources. RCW 90.54.130.

                    This cooperative approach is designed to give local governments the tools they

              need to make informed decisions toward achieving harmony under the GMA.

              However, the cooperative approach does not allow counties to disregard evidence of

              minimum flow impairments in reliance on an outdated regulation. The GMA is a

              mandate to government at all levels-municipalities, counties, regional authorities,

              special purpose districts, and state agencies-to engage in coordinated planning and

              cooperative implementation. WAC 365-196-700(5). In allocating responsibilities to

              achieve these policy goals, the legislature placed the responsibility to plan for the

              protection of water resources on county governments. See Kittitas County, 172 Wn.2d

              at 179.




                                                        30
                                          
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

                 E. The County plan is inconsistent with our minimum flows jurisprudence

                    In addition to the deficiencies in the County's comprehensive plan under the

              GMA, the Board properly ruled that the plan is inconsistent with our decisions

              protecting closed basins and minimum flows from groundwater appropriations. There

              is no question that a permit-exempt well may not infringe on an earlier-established

              right to water under the doctrine of prior appropriation. See Campbell & Gwinn, 146

              Wn.2d at 16. We reiterated this point in Swinomish Indian Tribal Community,

              recognizing that an appropriator's right to use water from a permit-exempt well is

              subject to rights with priority in time, including minimum flows. 178 Wn.2d at 598. The

              GMA protects these senior water rights by requiring local governments to determine

              that applicants for building permits or subdivision developments have demonstrated

              that an adequate water supply is legally available before authorizing approval. RCW

              19.27.097(1); RCW 58.17.110.

                    Here, the Board specifically found that the "water supply provisions referenced

                 . do not require the County to make a determination of the legal availability of

              groundwater," with the result that the County's ordinance directly conflicts with the

              standard announced in Postema. FDO at 40. In Postema, we held that a minimum

              flow, once established by Ecology, is an existing water right that may not be impaired

              by subsequent groundwater withdrawals. 142 Wn.2d at 81. "Accordingly, when

              Ecology determines whether to issue a permit for appropriation of public groundwater,

              Ecology must consider the interrelationship of the groundwater with surface waters,

              and must determine whether surface water rights would be impaired or affected by

              groundwater withdrawals." /d. at 80-81. "[W]here there is hydraulic continuity and


                                                        31
                                               
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


              withdrawal of groundwater would impair existing surface water rights, including

              minimum flow rights, then denial [of a permit] is required." /d. at 93.

                        Though Postema was specifically decided in the context of Ecology's

              requirements prior to issuing permits, the rule in Washington is that groundwater

              appropriations cannot impede minimum flows. 11 Swinomish Indian Tribal Cmty., 178

              Wn.2d at 598. It would be incongruous to limit Postema to the holding that Ecology

              must consider the effect of groundwater appropriations on minimum flows when

              issuing permits but that the County does not need to consider these same impacts

              when issuing building permits. The County emphasizes that Ecology expressly does

              not engage in the usual review of a permit application when considering permit-

              exempt wells and exempt-use applications are not reviewed for impairment of existing

              rights. This argument misses the mark-the GMA explicitly assigns that task to local

              governments. See RCW 19.29.097(1); RCW 58.17.110.

                        A recent decision from Division One of the Court of Appeals in Fox v. Skagit

              County, 193 Wn. App. 254, _       P.3d _   (2016), petition for review filed, No. 93203-4

              (Wash. June 7, 2016), 12 lends further support to the conclusion that counties must



              11 In Postema, we considered Ecology's denial of applications for groundwater appropriation
              permits on the basis that groundwater sources are in hydrological continuity with surface
              water sources and further appropriations were foreclosed under RCW 90.03.290. 142 Wn.2d
              at 77-78. In analyzing whether Ecology properly denied permits under RCW 90.03.290, we
              considered the statutory requirements placed on Ecology to consider the interrelationship
              between surface waters and groundwater in issuing permits and asserted that Ecology "must
              determine whether surface water rights would be impaired or affected by groundwater
              withdrawals." /d. at 80-81. This was particularly relevant because RCW 90.03.290, which
              authorizes Ecology to issue permits for water appropriation, "does not ... differentiate
              between the impairment of existing rights based on whether the impairment is de minimis or
              significant." /d. at 90.
              12 The decision of the Court of Appeals in Fox was issued after oral argument in the present




                                                          32
                                                  
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              consider minimum flows when issuing building permits, even for developments relying

              on permit-exempt wells. The case concerned the denial of a building permit where the

              only source of water for the proposed development was from a permit-exempt well in

              hydraulic continuity with a river that was subject to an instream flow rule, and that

              regularly falls below its minimum flow requirements. /d. at 260. The Court of Appeals

              rejected the argument that a permit-exempt well would satisfy on its own the

              "adequate water supply" requirement for a building permit under RCW 19.27.097. /d.

              at 269-70. Because the right to use a permit-exempt well is subject to the prior

              appropriation doctrine, the court held that a determination of water availability for

              purposes of issuing a building permit requires that the county consider whether the

              development would impair senior water rights, including rights established by an

              instream flow rule. /d. The opinion in Fox is consistent with our prior decisions in

              Kittitas County, Swinomish Indian Tribal Community, and Postema, and with our

              decision today.

                     By deferring to Ecology's Nooksack Rule, the County authorizes building

              permits on a presumption of water availability in lieu of the GMA's requirement of



              case had occurred. Petitioners submitted this additional authority to the Court for
              consideration. Appellant's Statement of Additional Authority at 1. In their statement, the
              petitioners quoted several passages from the opinion, prefacing each quote with a short
              statement about the context or meaning of the passage. Respondent County objected to
              petitioners' statement, claiming that it contained impermissible argument in violation of RAP
              10.8. Objection to Appellants' Statement of Additional Authority at 1. Respondent asked this
              court to either reject the statement or, in the alternative, strike all argument from the
              statement. /d. at 2. Under RAP 10.8, a party should identify the issue for which the additional
              authority is offered but the statement "should not contain argument." We agree with the
              respondent that the petitioners' commentary on the quoted passages crosses the line
              between permissible identification and impermissible argument. We grant the respondent's
              motion to strike this language from petitioners' statement, but we decline to reject the
              statement in full.

                                                            33
                                                   
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


              "evidence of adequate water supply." As authorized by RCW 90.54.020(3), Ecology's

              Nooksack Rule established instream flows as "necessary to provide for preservation

              of wildlife, fish, scenic, aesthetic and other environmental values" at WAC 173-501-

              030(1) to (3); these regulations expressly provide that only Whatcom Creek is closed

              to permit-exempt uses. See WAC 173-501-040(1), -070(2). However, the Nooksack

              Rule does not provide that water is legally available for permit-exempt uses in all other

              streams in WRIA 1. See WAC 173-501-040(1), -070(2); see generally ch. 173-501

              WAC.

                        As the Board correctly states, each water use appropriation requires a fact-

              specific determination. RCW 19.29.097(1 ); RCW 58.17.11 0. Because the County's

              plan does not require applicants to present evidence of water availability, the unasked

              question in the County is whether there is water that is legally available and that can

              be appropriated in certain areas of rural Whatcom County without conflicting with the

              applicable instream flows. Instead of evidence, the County presumes that water is

              available for all permit-exempt wells unless Ecology has explicitly closed a basin to all

              groundwater appropriations, specifically including permit-exempt appropriations. 13

              The Board correctly found that this approach has an adverse impact on minimum

              flows, that it does not comply with the GMA, and that it is incompatible with our


              13 Counties may not rely on Ecology's inaction in failing to close a basin as a determination
              that water is presumptively available for appropriation. Such inaction fails to provide any
              assurance that a new permit-exempt well will not infringe on senior water rights, and thus fails
              to satisfy the obligation the GMA places on counties to ensure that water is legally available
              before issuing a building permit. See RCW 19.29.097(1); RCW 58.17.110. However, if and
              when Ecology makes a determination to close a basin to all future appropriations, including
              permit-exempt appropriations, this positive action by Ecology amounts to a recognition that
              water is not available for any use, and may form a reasonable basis for a county to find that
              water is not legally available for further appropriation.

                                                            34
                                             
              Whatcom County, Hirst (Eric) v: W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


              decisions that consistently protect instream flows from impairment by groundwater

              withdrawals.

              Ill.      The Board Properly Ruled That the County's Rural Element Fails To Comply
                        with the Requirement To Protect Water Quality

                        We reverse the Court of Appeals in part and hold that the Board's ruling that

              the County's rural element does not comply with the requirement to protect water

              quality is based on a proper interpretation and application of the law. The County

              argues-and the Court of Appeals agreed-that the Board's reliance on preexisting

              water quality problems in Whatcom County improperly imposed a duty on the County

              to "enhance" water quality rather than to merely "protect" water quality. The County is

              correct that it does not have a duty to enhance water quality; however, the Board's

              ruling does not require counties to enhance water quality and the decision is

              supported by substantial evidence. 14

                     A. Comprehensive plans are not required to include provisions that enhance
                        water quality

                        The GMA imposes several requirements and goals on a local government's

              planning. Comprehensive plans "shall provide for protection of the quality ... of

              groundwater used for public water supplies." RCW 36.70A.070(1) (emphasis added).

              It is a goal of the GMA to "[p]rotect the environment and enhance the state's high

              quality of life, including air and water quality." RCW 36.70A.020(10) (emphasis

              added).


              14 During oral argument, the County conceded that it had notice of two documents by the
              second hearing before the Board and that the documents were now properly a part of the
              record. See Wash. Supreme Court oral argument, supra, at 52 min., 45 sec. to 57 min., 17
              sec. Based on this concession and our reasoning at Section III.B, infra, we do not address
              this procedural argument further.

                                                          35
                                            
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


                    Hirst urges us to hold that counties must "enhance" water quality, relying on the

              County's related argument that local governments must adhere to the "planning goals"

              and "[g]eneral declaration of fundamentals" found in RCW 34.70A.020 and RCW

              90.54.020, respectively, such that a county's comprehensive plan must both "protect"

              and "enhance" water quality. However, nothing in the language of either statute or in

              our prior interpretations of the GMA goals support this interpretation.

                    Subsection .020 of the GMA, chapter 36.70A RCW, provides 13 planning goals

              to "guide the development and adoption of comprehensive plans and development

              regulations of those counties and cities that are required or choose to plan under

              [subsection .040]." The goals "are not listed in order of priority and shall be used

              exclusively for the purpose of guiding the development of comprehensive plans and

              development regulations." RCW 36.70A.020. Additionally, "the GMA 'explicitly denies

              any order of priority among the thirteen goals' and it is evident that 'some of them are

              mutually competitive."' Quadrant Corp., 154 Wn.2d at 246 (quoting Settle, supra, at

              11 ). Nothing in this plain language suggests that GMA goals impose substantive

              requirements on local governments.

                     Indeed, we rejected a similar argument in Swinomish Indian Tribal Community

              when we held that the term "protect" does not impose a duty on counties to "enhance"

              water quality under RCW 36.70A.172(1 ). 161 Wn.2d at 428. There, we considered the

              Swinomish Tribe's argument that the requirement to "protect" critical areas under the

              GMA requires measures to "enhance" because "where an area is already in a

              degraded condition, it is not being protected unless that condition is improved or

              enhanced." /d. at 427. In rejecting that argument, we recognized that the term "protect"


                                                         36
                    
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


              may encompass an option of enhancement but that the term itself does not require

              enhancement. /d. at 429. We also considered the legislature's deliberate use of the

              terms "protect" and "enhance" throughout the GMA, finding that "[i]n several sections

              of the GMA, the legislature allows enhancement of natural conditions under the GMA

              without requiring enhancement." /d. We have acknowledged that RCW 36.70A.020

              lists the enhancement of water quality as a goal of the GMA, see id., but have never

              held that local governments are bound by these goals in addition to the enumerated

              requirements of the Act. See Quadrant Corp., 154 Wn.2d at 246. We adhere to that

              holding here-the GMA does not require counties to "enhance" water quality.

                    Hirst's argument under the WRA fares no better than their argument under the

              GMA. Subsection .020 of the WRA, entitled "General declaration of fundamentals for

              utilization and management of waters of the state," reads in relevant part:

                    Utilization and management of the waters of the state shall be guided by
                    the following general declaration of fundamentals:



                      (3) The quality of the natural environment shall be protected and,
                    where possible, enhanced as follows:



                       (b) Waters of the state shall be of high quality. Regardless of the
                    quality of the waters of the state, all wastes and other materials and
                    substances proposed for entry into said waters shall.be provided with all
                    known, available, and reasonable methods of treatment prior to entry.
                    Notwithstanding that standards of quality established for the waters of
                    the state would not be violated, wastes and other materials and
                    substances shall not be allowed to enter such waters which will reduce
                    the existing quality thereof, except in those situations where it is clear
                    that overriding considerations of the public interest will be served ....




                                                        37
                                               
              Whatcom County, Hirst (Eric)    v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

                        (5) Adequate and safe supplies of water shall be preserved and
                     protected in potable condition to satisfy human domestic needs.

              RCW 90.54.020. The plain language of this section requires the quality of the natural

              environment to be "protected." Waters are protected in part when "wastes and other

              materials and substances" are not allowed to enter the waters when those materials

              will reduce the existing quality of the water. RCW 90.54.020(3)(b ). The statute further

              provides that "[a]dequate and safe supplies of water shall be preserved." RCW

              90.54.020(5). The language in the WRA does not suggest that water quality must be

              "enhanced," and it does not supersede language from the GMA requiring water to be

              "protected." These goals, while admirable, simply do not impose a duty on counties to

              enhance water quality.

                 B. The Board's conclusion about water quality is not based on a duty to enhance
                    water quality

                     The Board did not rule that the County had an obligation to enhance water

              quality. Its ruling that the County's policies relating to water quality do not satisfy the

              requirements of the GMA identifies two specific problems. We address these concerns

              in turn.

                     First, the Board concluded that the County policies 2DD.2.C.1, -2.C.3, -2.C.4,

              and -2.C.8 either do not apply throughout the County's rural area or apply only to parts

              of the rural area. See FDO at 36, 39, 43. The Board further found that "no measures

              exist to limit development to protect water resources in the remaining portions of the

              County's Rural Area." /d. at 38 (emphasis omitted); see also id. at 39 ("[T]he County's

              Stormwater Manual does not provide measures to protect groundwater throughout the

              County's Rural Area."). Given these deficiencies, the Board concluded that


                                                          38
                                               
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3


                    the County is left without Rural Element Measures to protect rural
                    character by ensuring land use and development patterns are consistent
                    with protection of surface water and groundwater resources throughout
                    its Rural Area. This is especially critical given the water supply limitations
                    and water quality impairment documented in this case ....

              /d. at 43. The conclusion that these policies do not protect water quality is not based

              on a duty to enhance water quality.

                    Second, the Board found that policy 2DD-2.C.2 "is not a measure limiting

              development to protect water resources as required in RCW 36.70A.070(5)( c)(iv)." /d.

              at 37-38. This policy is implemented through chapter 24.05 WCC, which allows private

              homeowners in rural areas to inspect their own septic systems rather than requiring

              professional inspections. The Board noted significant disparity in reported failure rates

              and compliance rates between homeowners who self-inspect versus professional

              inspections, as well as studies showing water quality contamination from faulty septic

              systems. /d. at 37.

                    In essence, the Board ruled that the County's current inspection system policies

              were flawed and that continuing to rely on this flawed system would not protect water

              quality in the future. See id. at 36-39. This also does not impose a duty on counties to

              enhance water quality. We therefore reverse the Court of Appeals and hold that the

              Board applied the proper legal standard and analysis in concluding that the County's

              rural element policy does not comply with the GMA.

                    The County also asserts that the Board's findings are not supported by

              substantial evidence. We note that the Board cited a "proliferation of evidence in the

              record of continued water quality degradation resulting from land use and

              development activities," id. at 35, including scientific reports in Ecology's 2010 State


                                                          39
                                         
              Whatcom County, Hirst (Eric) v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              of the Watershed Report; Washington Department of Fish and Wildlife's Land Use

              Planning for Salmon, Stee/head and Trout; and the Puget Sound Partnership's

              2012/2013 Action Agenda for Puget Sound. KATIE KNIGHT, WASH. DEP'T OF FISH &

              WILDLIFE, LAND USE PLANNING FOR SALMON, STEELHEAD, AND TROUT: A LAND USE

              PLANNER'S GUIDE TO SALMONID HABITAT PROTECTION AND RECOVERY (2009) (WDFW

              2009 REPORT); PUGET SOUND P'SHIP, THE 2012/2013 ACTION AGENDA FOR PUGET

              SOUND (2012). These reports conclude that water resource degradation in the County

              can be attributed to land use and land development practices. FDO at 32-33 (citing

              WDFW 2009 REPORT, supra, at 77 (2009)). These reports also determined that

              "'stormwater runoff is the leading contributor to water quality pollution of urban

              waterways in western Washington State."' /d. at 32 (quoting WDFW 2009 REPORT,

              supra, at 39-40).

                    The County's arguments dismissing this evidence as merely "generalized

              evidence of water quality problems" miss the point: as the Board properly observed,

              counties must include protective measures in their comprehensive plan. /d. at 35

              (citing Kittitas County, 172 Wn.2d at 164). The Board's conclusion that the County

              plan does not have the necessary measures to comply with this requirement is all that

              is needed to establish that the County's comprehensive plan does not satisfy the

              GMA. The evidence cited by the Board is not essential to this ruling; it is instead

              intended to underscore the importance of implementing effective protective measures

              in rural Whatcom County. Therefore, we reverse the Court of Appeals' holding that the

              Board's decision improperly imposed a duty on the County to "enhance" water quality




                                                       40
                                              
              Whatcom County, Hirst (Eric)   v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              rather than to merely "protect" water quality and affirm the Board's ruling that the

              County's rural element fails to comply with the requirement to protect water quality.

              IV.    The Board Has Discretion To Declare a Comprehensive Plan Invalid

                      Finally, Hirst cross appeals the Board's decision declining to declare the

              County's comprehensive plan invalid. Hirst argues that the Board erroneously

              interpreted and applied the GMA because it applied an incorrect legal standard. We

              hold that the Board did not abuse its discretion in declining to make a determination

              of invalidity.

                     The GMA provides statutory remedies for plans or regulations that the Board

              determines violate the GMA. As we have previously observed when interpreting these

              provisions, the GMA provides the Board with "two options: (1) it may enter a finding of

              noncompliance or (2) it may enter a finding of invalidity." Town of Woodway v.

              Snohomish County, 180 Wn.2d 165, 174, 322 P.3d 1219 (2014) (citing RCW

              36. 70A.300(3)(b ), .302). We review the Board's exercise of these options for abuse of

              discretion. See id.

                      RCW 36.70A.302(1) provides the legal standard under which the Board

              determines whether to make a finding of invalidity:

                            (1) The board may determine that part or all of a comprehensive
                     plan or development regulations are invalid if the board:
                            (a) Makes a finding of noncompliance and issues an order of
                     remand under RCW 36.70A.300;
                            (b) Includes in the final order a determination, supported by
                     findings of fact and conclusions of law, that the continued validity of part
                     or parts of the plan or regulation would substantially interfere with the
                     fulfillment of the goals of this chapter; and
                            (c) Specifies in the final order the particular part or parts of the
                     plan or regulation that are determined to be invalid, and the reasons for
                     their invalidity.


                                                         41
                                               
              Whatcom County, Hirst (Eric) v: W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3



              (Emphasis added.) The legislature's use of the term "may" generally indicates the

              existence of an option that is a matter of discretion. Nat'! Elec. Contractors Ass'n v:

              Rive/and, 138 Wn.2d 9, 28, 978 P.2d 481 (1999) (citing Yakima County (W Valley)

              Fire Prot. Dist. No. 12 v. City of Yakima, 122 Wn.2d 371, 381, 858 P.2d 245 (1993));

              see also WAC 365-196-21 0(20).

                    In denying Hirst's request for an order of invalidity, the Board stated:

                          This Board has previously held that it will declare invalid only the
                    most egregious noncompliant provisions which threaten the local
                    government's future ability to achieve compliance with the Act. Although
                    the Board finds areas of noncompliance with the GMA, Petitioners have
                    not met the standard for a declaration of invalidity.

              FDO at 50 (footnote omitted).

                     Hirst argues, correctly, that the GMA standard for a determination of invalidity

              is not "the most egregious noncompliant provisions which threaten the local

              government's future ability to achieve compliance with the Act." While this is a correct

              statement of the law, it is irrelevant to determining whether the Board properly

              exercised its discretion by requiring a heightened showing before it elects to invalidate

              a noncompliant provision. As the quoted language shows, the Board is asserting its

              own standards for invalidating provisions. Hirst's argument fails to acknowledge that

              the plain language of subsection .302(1) articulates the threshold requirements for a

              board to make a determination of invalidity; a board may not make a determination of

              invalidity if those requirements are not satisfied, but it is not required to make a finding

              of invalidity if they are. Cf. Spokane County v: E. Wash. Growth Mgmt. Hr'gs Bd., 176

              Wn. App. 555, 578, 309 P.3d 673 (2013) (Board's determination of invalidity satisfied



                                                          42
                                               
              Whatcom County, Hirst (Eric)   v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3

              the statutory requirements and was based on due consideration of the facts), review

              denied, 179 Wn.2d 1015 (2014). Therefore, we affirm the Court of Appeals on this

              issue and hold that the Board did not abuse its discretion in declining to make a finding

              of invalidity.

                                                   CONCLUSION

                     We reverse the Court of Appeals and hold that the County's comprehensive

              plan does not satisfy the GMA requirements to protect water availability or water

              quality. However, we affirm the Court of Appeals' holding that the Board did not abuse

              its discretion in declining to make a finding of invalidity. We therefore reverse the Court

              of Appeals in part and remand to the Board for further proceedings consistent with this

              opinion.




                                                          43
                                    
          Whatcom County, Hirst (Eric)   v. W Wash. Growth Mgmt. Hr'gs Bd., No. 91475-3




                   WE CONCUR.




          (




                                                   44
                                                 



          Whatcom County, eta!. v. W Wash. Growth Mgmt. Hr 'gs Bd.




                                                       No. 91475-3


                         MADSEN, C.J. (concurring)-! agree with the majority that the Growth

          Management Act (GMA), chapter 36. 70A RCW, places a burden on counties to assure

          the factual and legal availability of water before issuing building permits. And Whatcom

          County (County) failed to meet this burden by simply relying on the Department of

          Ecology's "Nooksack Rule" 1 rather than actually making a finding that water was

          available. I write separately to emphasize the duty of the State, tribes, and local

          governments to work together to ensure there is available water before issuing building

          permits, rather than letting their burden fall onto individual permit applicants.

                                                        Discussion

                         The majority holds that the County failed to meet its duty under the GMA to

          ensure water was factually and legally available before issuing building permits.

          Majority at 2, 13. I agree with this holding. The GMA places a duty on counties to

          ensure that water is both factually and legally available before they issue building

          permits. RCW 19.27.097(1); RCW 58.17.110(2); see majority at 18-20. This court has



              1
                  The Nooksack Water Resource Inventory Area, chapter 173-50 I WAC.
                                                    
          91475-3
          Madsen, C.J., concurring


          recognized this duty before. Kittitas County v. E. Wash. Growth Mgmt. Hr'gs Ed., 172

          Wn.2d 144, 179-80, 256 P.3d 1193 (2011 ); see majority at 20-21.

                   Here, the County failed to ascertain whether there was available water before

          issuing building permits. Rather, the County shifted its statutory duty under the GMA to

          the Department of Ecology by adopting Ecology's presumptive Nooksack Rule. Where,

          as here, Ecology has not actually determined whether water is available, the County is not

          entitled simply to rely on Ecology's rule. 2 As the majority holds, the County has an

          independent duty under the GMA to ensure water is both factually and legally available

          before issuing building permits.

                   I write separately to address the dissent's concern that the majority is shifting the

          burden of showing water availability onto individual permit applicants. Dissent at 1, 16.

          Like the dissent, I fear the majority could be read to say that if the County cannot rely on

          Ecology's rule, then it can shift its burden onto permit applicants. But that is not so.

          Rather, the State and local governments have independent statutory duties to ensure water

          availability, and they must work together to protect water resources and ensure water

          availability as part of their comprehensive planning process. 3



          2
            By adopting the Nooksack Ru1e, the County presumes there is an adequate supply to provide
          water for a permit-exempt well unless Ecology has expressly closed that area to permit-exempt
          appropriations. Majority at 2. As the majority notes, this means the County's position is that
          "water is presumptively available-i.e., that 'not unavailable' is synonymous with 'available."'
          !d. at 9. For further discussion of the Nooksack Rule, see id. at 21-22.
          3
            Ecology is, of course, not a party to this case, so this court cannot direct what it must do to
          assist the Cotmty in the development of a comprehensive plan and zoning code that meets the
          County's obligations under the GMA. But this case presents an opportunity to highlight the



                                                           2
                                                
          91475-3
          Madsen, C.J., concurring


                 The State and the counties each have an independent statutory duty to ensure

          water availability. For example, before issuing a groundwater permit, Ecology must

          investigate and affirmatively find "(1) that water is available, (2) for a beneficial use, and

          that (3) an appropriation will not impair existing rights or (4) be detrimental to the public

          welfare." Dep't ofEcology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 8, 43 P.3d 4

          (2002) (citing RCW 90.03.290). Under the GMA, a county's comprehensive plan, RCW

          36.70A.040, must include a land use element that provides for the "protection of the

          quality and quantity of groundwater used for public water supplies." RCW

          36.70A.070(1). And before issuing a building permit, a county must determine that there

          are potable water supplies. RCW 58.17.110(2)(a). Thus, both the State and the counties

          have an independent duty to ensure water availability prior to issuing permits.

                 Although each has an independent statutory duty, the legislature envisioned

          cooperation between the State and local governments when it enacted the Water

          Resources Act of 1971 (WRA), chapter 90.54 RCW, and, later, the GMA. The

          legislature included language highlighting this cooperative approach throughout the

          statutes:

                 To ensure that available water supplies are managed to best meet both
                 instream and offstream needs, a comprehensive planning process is
                 essential .... Through a comprehensive planning process that includes the
                 state, Indian tribes, local governments, and interested parties, it is possible
                 to make better use of available water supplies and achieve better
                 management of water resources. Through comprehensive planning,

          generally applicable importance of comprehensive planning between the State and local
          governments under the Water Resources Act of 1971, chapter 90.54 RCW, and the GMA.



                                                         3
                                               
          91475-3
          Madsen, C.J., concurring


                conflicts among water users and interests can be reduced or resolved. It is
                in the best interests of the state that comprehensive water resource planning
                be given a high priority.

          RCW 90.54.010(1)(b) (emphasis added); RCW 36.70A.103 (state agencies shall comply

          with local comprehensive plans), .106(1) (state agencies may provide comments to local

          governments on a proposed comprehensive plan); RCW 19.27.097(2) (county and state

          may mutually determine to which areas the building permit requirements do not apply);

          see also WAC 365-196-700(5) ("The [WRA] is a mandate to government at all levels to

          engage in coordinated planning and cooperative implementation.").

                 This court has recognized the cooperative spirit that the legislature envisioned

          when enacting these statutes. In Kittitas County, while reaffirming the county's

          responsibility in land use decisions, we emphasized, "[W]e do not intend to minimize the

          role of Ecology. Ecology maintains its role, as provided by statute, and ought to assist

          counties in their land use planning to adequately protect water resources." 172 Wn.2d at

          180 (emphasis added). The majority too recognizes the cooperative approach that the

          GMA envisions. Majority at 27. But the majority focuses on how the County cannot use

          the cooperative approach to "disregard evidence of minimum flow impairments in

          reliance on an outdated regulation." !d. at 30. While I agree, I think it should be made

          clear that the statutes do not expect the burden to fall on individual applicants where the

          County has failed to meet its initial burden of determining water availability through its

          comprehensive planning and development regulations.




                                                        4
                                                  
          91475-3
          Madsen, C.J., concurring


                   When the counties and Ecology combine their planning and water resources

          authority, the technical resources and planning solutions offer a wide range of tools to

          ensure water availability. For example, a county can make its densities consistent with

          water availability, provide water mitigation, or ensure there are limited impervious
                                                          4
          surfaces so that more water goes into streams. Although the legislature has placed a

          burden on individual applicants to provide evidence of water, RCW 19.27.097(1), there

          are steps that the State and the counties must take under their statutory duties to protect

          water resources, ensure water availability, and engage in a comprehensive planning

          process. The burden on permit applicants under RCW 19.27.097(1) assumes that the

          State and the counties have already complied with their statutory duties to ensure the

          availability of water. Thus, the burden to provide evidence of water falls on individual

          applicants only where the State and the counties have first fulfilled their statutory duties

          of ensuring that water is available.

                   The State and the counties cannot meet their respective duties to protect this

          State's dwindling water resources by relying on one another's rules or shifting their

          burdens to others. As stewards of our valuable water resources, the State and the

          counties must work together to develop comprehensive plans to address water usage in


          4
            Wash. Supreme Court oral argument, Whatcom County v. Hirst, No. 91475-3 (Oct. 20, 2015),
          at 30 min., 50 sec., audio recording by TVW, Washington State's Public Affairs Network,
          http://www.tvw.org. See also Kittitas County Conserv. Coal. v. Kittitas County, Nos. 07-1-
          0004c & 07-1-0015, 2014 WL 4809403, at *8-11 (E. Wash. Growth Mgmt. Hr'gs Bd. Aug. 13,
          2014) (detailing the comprehensive plan, developed after remand from this Court in Kittitas
          County, 172 Wn.2d 144, found in compliance with the GMA).



                                                         5
                                                
          91475-3
          Madsen, C.J., concurring


          our State. RCW 90.54.010(b). I write separately to emphasize it is the burden ofthe

          State and local governments, independently and in cooperation, to determine water

          availability in the first instance. This is not a burden to be shifted onto individual permit

          applicants.




                                                         6
                          
          91475-3
          Madsen, C.J., concurring




                                              7
                                     


          Whatcom County, Hirst (Eric), eta!. v. W: Wash. Growth Mgmt. Hr'gs Bd.




                                             No. 91475-3




                   STEPHENS, J. (dissenting)-The majority's decision hinges on an

          interpretation of RCW 19.27.097 that is unsupported by the plain language of the

          statute, precedent, or common sense. It assumes this provision of the building code

          requires Whatcom County to determine water right priorities before it may grant a

          building permit that relies on a permit-exempt well. It also assumes this provision

          prohibits the county from relying on the Department of Ecology's determination of

          whether water is available for withdrawal in a particular basin. The effect of the

          majority's holding is to require individual building permit applicants to commission

          a hydrogeological study to show that their very small withdrawal does not impair

          senior water rights, and then have the local building department evaluate the

          adequacy of that scientific data. The practical result of this holding is to stop

          counties from granting building permits that rely on permit-exempt wells. Not only
                                              
           Whatcom County, Hirst (Eric), et al. v. W. Wash. Growth Mgmt. Hr'gs Bd., 91475-3
           (Stephens, J. Dissenting)



          is this contrary to the clear legislative purpose ofRCW 19.27.097, it potentially puts

          counties at odds with the Department of Ecology and imposes impossible burdens

          on landowners. I respectfully dissent.

             L       RCW 19.27.097 Does Not Require Building Permit Applicants To Provide
                     Evidence of the Legal Availability of Water

                  The majority holds that to satisfy the Growth Management Act (GMA),

          chapter 36.70A RCW, the county cannot rely on the Department of Ecology's water

          availability determinations, but instead must require building permit applicants

          relying on permit-exempt wells to provide the county with evidence that water is

          both factually and legally available. See majority at 19-20. The majority's holding

          relies on a faulty interpretation ofRCW 19.27 .097. That statute provides in relevant

          part,

                  (1) Each applicant for a building permit of a building necessitating potable
                  water shall provide evidence of an adequate water supply for the intended
                  use of the building. Evidence may be in the form of a water right permit
                  from the department of ecology, a letter from an approved water purveyor
                  stating the ability to provide water, or another form sufficient to verify the
                  existence of an adequate water supply. In addition to other authorities, the
                  county or city may impose conditions on building permits requiring
                  connection to an existing public water system where the existing system is
                  willing and able to provide safe and reliable potable water to the applicant
                  with reasonable economy and efficiency. An application for a water right
                  shall not be sufficient proof of an adequate water supply.
                          (2) Within counties not required or not choosing to plan pursuant to
                  RCW 36.70A.040, the county and the state may mutually determine those
                  areas in the county in which the requirements of subsection (1) of this section
                  shall not apply. The departments of health and ecology shall coordinate on
                  the implementation of this section. Should the county and the state fail to

                                                        -2-
                                          
           Whatcom County, Hirst (Eric), et al. v. W Wash. Growth Mgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)



                mutually determine those areas to be designated pursuant to this subsection,
                the county may petition the department of enterprise services to mediate or,
                if necessary, make the determination.

          RCW 19.27.097.

                While part of the GMA, this statute is codified in the building code, chapter

          19.27 RCW. See Kittitas County v. E. Wash. Growth Mgmt. Hr'gs Bd., 172 Wn.2d

          144, 178-79, 256 P.3d 1193 (2011). It sends a simple message to building permit

          applicants: "show me the water." It does not require counties to modify their growth

          management ordinances to deviate from the Department ofEcology's determination

          of whether water is available for use in a particular basin. Nor does it require

          applicants to undertake the burden of showing that the use of a permit-exempt well

          will not impair senior water rights.

                The plain language of RCW 19.27.097 supports this interpretation.              The

          methods that an applicant may use to show there is an "adequate water supply" speak

          to the actual presence of water, not its legal availability.        RCW 19.27.097(1)

          ("Evidence may be in the form of ... a letter from an approved water purveyor

          stating the ability to provide water."). Furthermore, the statute uses the term

          "adequate" to describe the water supply; it does not use "available." Id. This is

          important, as "[w ]e presume the legislature intends a different meaning when it uses

          different terms." Foster v. Dep't of Ecology, 184 Wn.2d 465, 473, 362 P.3d 959



                                                     -3-
                                         
          Whatcom County, Hirst (Eric), et al. v. W Wash. Growth Mgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)



          (20 15). In the water code, where the legislature intends an investigation of both

          factual and legal availability of water, it uses the term "available." See RCW

          90.03.290(1) (providing that under the water code's appropriation procedure, it is

          the duty of the Department of Ecology to "determine what water, if any, is available

          for appropriation" (emphasis added)), .290(3) ("if [the department] shall find that

          there is water available for appropriation for a beneficial use, and the appropriation

          thereof as proposed in the application will not impair existing rights or be

          detrimental to the public welfare, it shall issue a permit . . . . But where there is no

          unappropriated water in the proposed source of supply, or where the proposed use

          conflicts with existing rights," the department shall reject the application (emphasis

          added)). In GMA regulations, the term "adequate" refers to actual water supply, not

          legal availability. See WAC 365-196-210(3) (Department of Commerce GMA

          regulations defining "adequate public facilities" as "facilities which have the

          capacity to serve development without decreasing levels of service below locally

          established minimums"), -41 0(1 )(d) ("The housing element must contain at least the

          following features: ... [a]dequate provisions for existing and projected housing

          needs of all economic segments ofthe community.").

                 The majority's attempt to tie the GMA's broad policy objectives and planning

          goals to this statute overlooks the fact that RCW 19.27.097 applies to both GMA


                                                     -4-
                                       
          Whatcom County, Hirst (Eric), et al. v. W. Wash. Growth Mgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)



          and non-GMA counties. The statute speaks directly to an individual applicant's

          burdens, not to the required elements of a county's comprehensive plan. See RCW

          19.27.097(1) ("Each applicant for a building permit of a building necessitating

          potable water shall provide evidence of an adequate water supply for the intended

          use of the building." (emphasis added)). Although under this statute non-GMA

          counties can require building permit applicants to provide evidence of an adequate

          water supply, this is not mandated. In non-GMA counties, applicants may or may

          not have to show evidence of potable water. RCW 19.27.097(2) ("Within counties

          not required or not choosing to plan pursuant to RCW 36.70A.040, the county and

          the state may mutually determine those areas in the county in which the requirements

          of subsection (1) ofthis section shall not apply.").

                The majority's holding, which requires applicants for a building permit in a

          GMA county to prove the legal availability of water, will lead to inconsistent

          protection for senior water rights holders across the state. See 1992 Op. Att'y Gen.

          No. 17, at 7 n.4 ("In areas where RCW 19.27.097(1) does not apply, the local

          building department will not need to determine whether there is an adequate water

          supply before issuing a building permit."). Under the majority's interpretation,

          senior water rights holders in GMA counties can rely on counties to look at

          applicants' evidence and deny building permits when permit-exempt wells would


                                                    -5-
                                             
           Whatcom County, Hirst (Eric), eta!. v. W. Wash. Growth Mgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)



          interfere with senior water rights. However, in non-GMA counties where applicants

          relying on permit-exempt wells do not have to prove water is legally available, senior

          water rights holders bear the burden of determining a permit-exempt well is

          interfering with their rights and initiating a lawsuit to stop the impairment. 1 We

          cannot read the requirements of the building code to create such unequal protection

          for senior water rights holders.

                 Noticeably missing from the majority's analysis of RCW 19.27.097 is any

          discussion of the inconsistent protection its interpretation creates. The majority

          brushes off this argument, stating, "While the dissent correctly notes that RCW

          19.27.097 contains separate requirements for GMA and non-GMA counties, this

          does not give this court grounds to ignore the rest ofthe GMA." Majority at 20 n.6.

          This court should not interpret a statute so as to give people in some counties greater

          protection for their water right than others, especially when the result is to foster

          piecemeal decision-making regarding water use. By interpreting RCW 19.27.097 to

          mean "show me the water" and allowing counties to rely on the Department of

          Ecology's determination of whether water is legally available, I do not ignore the


                 1 Permit-exempt wells that are regularly, beneficially used, are "entitled to a right
          equal to that established by a permit." RCW 90.44.050. "The authority to adjudicate and
          enforce water rights ... is specifically granted to the superior courts .... " Rettkowski v.
          Dep 't of Ecology, 122 Wn.2d 219, 225, 858 P.2d 232 (1993), a.ff'd in part and rev'd in
          part, 128 Wn.2d 508, 910 P.2d 462 (1996).

                                                      -6-
                                        
           Whatcom County, Hirst (Eric), et al. v. W Wash. GrowthMgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)



          other provisions of the GMA.       Instead, I harmonize the GMA and the Water

          Resources Act of 1971 (WRA), chapter 90.54 RCW, and its goal of consistent

          decision-making-something the majority fails to do.

                The WRA requires the Department of Ecology, "through the adoption of

          appropriate rules ... to develop and implement ... a comprehensive state water

          resources program which will provide a process for making decisions on future water

          resource allocation and use." RCW 90.54.040(1) (emphasis added). The ordinary

          meaning of "comprehensive" is "covering a matter under consideration completely

          or nearly completely." WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY 467

          (2002); see Tingey v. Haisch, 159 Wn.2d 652, 658, 152 P.3d 1020 (2007) ("When a

          term has a well-accepted, ordinary meaning, a regular dictionary may be consulted

          to ascertain the term's definition.").     The legislature recognized the need for

          comprehensive planning to effectively manage water resources:

                 To ensure that available water supplies are managed to best meet both
                 instream and offstream needs, a comprehensive planning process is
                 essential. . . . Through a comprehensive planning process that
                 includes the state, Indian tribes, local governments, and interested
                 parties, it is possible to make better use of available water supplies and
                 achieve better management of water resources. Through compre-
                 hensive planning, conflicts among water users and interests can be
                 reduced or resolved.

          RCW 90.54.010(l)(b).



                                                    -7-
                                       
           Whatcom County, Hirst (Eric), eta!. v. W. Wash. Growth Mgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)



                The legislature also recognized that water does not respect human-made

          boundaries.    It found that "[c]omprehensive water resource planning is best

          accomplished through a regional planning process sensitive to the umque

          characteristics and issues of each region." RCW 90.54.010(1)(c). The legislature

          entrusted the Department of Ecology with the task of developing and implementing

          the "comprehensive state water resources program." RCW 90.54.040(1). It also

          instructed local governments, including counties, to "whenever possible, carry out

          powers vested in them in manners which are consistent with the provisions of this

          chapter." RCW 90.54.090. In response to the WRA, the Department of Ecology

          established the Water Resources Management Program, see ch. 173-500 WAC, and

          water resource inventory areas, such as the "Nooksack Rule" at issue in this case,

          see, e.g., ch. 173-501 WAC. See also Postema v. Pollution Control Hr'gs Bd., 142

          Wn.2d 68, 81, 83, 11 P.3d 726 (2000).

                 I would interpret RCW 19.29.097 to align with the WRA. Allowing counties

          to integrate the Department of Ecology's water determinations into their

          comprehensive plans and rely on them when reviewing building permit applications

          promotes the integrated, comprehensive management the legislature envisioned. It

          also promotes consistent water management throughout a basin, recognizing that

          basins cross county lines.


                                                   -8-
                                           
           Whatcom County, Hirst (Eric), eta!. v. W. Wash. Growth Mgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)



                In contrast, the majority's rule clashes with the WRA. The majority's holding

          will lead to county-by-county decisions on water use that directly undermine the

          WRA's mandate for a comprehensive water management plan. Not only that, but

          the majority's approach risks a race-to-the-bottom in water management. Counties,

          lacking both the Department of Ecology's expertise and its statewide perspective,

          are ill equipped to thoroughly vet the information that permit applicants will offer to

          show no impairment. Nor do county building departments have an obligation to

          perform their own research or consult with other potentially affected parties (e.g.,

          tribes or other counties) before deciding whether a small well will negatively impact

          a senior water right. Of course, counties often do have an incentive to approve

          building permits, increasing the local tax base and boosting economic growth

          through new development. Requiring counties to make their own determination of

          whether water is legally available-rather than allowing them to rely on the

          Department of Ecology-undermines the comprehensive water management

          required by the WRA. 2


                 2
                   If the Department of Ecology determines that water is not legally available for
          permit-exempt withdrawals, it has the authority to close a basin to all future consumptive
          use, including permit-exempt wells. See WAC 173-501-070(2) (closing Whatcom Creek
          "to any further appropriation, including otherwise exempted single domestic use"). Under
          the rule I propose, counties could integrate the Department of Ecology's rules into their
          codes and rely on its closure of a basin to permit-exempt withdrawals to deny a building
          permit. Although the majority does not address this scenario, its holding suggests that

                                                     -9-
                                            
           Whatcom County, Hirst (Eric), et al. v. W. Wash. Growth Mgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)



                Finally, the majority's interpretation is contradicted by the Department of

          Commerce's GMA development regulations and a formal attorney general opinion.

          The Department of Commerce regulations incorporate RCW 19.27.097's

          requirement that applicants for building permits provide evidence "of an adequate

          water supply for the intended use of the building." WAC 365-196-825(1 ). The

          regulations also state that cities and counties should consult 1992 Attorney General

          Opinion No. 17 (AG Opinion), which interprets RCW 19.27.097's requirements "for

          assistance in determining what substantive standards should be applied." WAC 365-

          196-825(2). Formal attorney general opinions "are generally 'entitled to great

          weight."' Five Corners Family Farmers v. State, 173 Wn.2d 296,308,268 P.3d 892

          (20 11) (quoting Seattle Bldg. & Constr. Trades Council v. Apprenticeship &

          Training Council, 129 Wn.2d 787, 803, 920 P.2d 581 (1996)).

                 The AG Opinion explains that "an 'adequate' water supply is one that is of

          sufficient quality and sufficient quantity to satisfy the demand created by the new

          building." 1992 Op. Att'y Gen. No. 17, at 7. Determining whether there is sufficient

          quantity depends on the source of the water: a public water system or another water

          source. !d. at 9-10. Moreover, this is solely a local determination. !d. ("[L]ocal


          counties could not rely on the Department of Ecology's decision to close a basin, but would
          instead have to engage in an independent analysis to determine if a proposed permit-exempt
          withdrawal would, in fact, affect a senior water right before denying a building permit.

                                                     -10-
                                           
           Whatcom County, Hirst (Eric), et al. v. W. Wash. Growth Mgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)



          building departments will be able to exercise greater discretion when determining

          whether other water sources provide water of sufficient quality and quantity" than

          they may exercise over public water systems). The AG Opinion explains that "any

          applicant for a building permit who claims that the building's water will come from

          surface or ground waters of the state, other than from a public water system, must

          prove that he has a right to take such water." !d. at 10-11. In order to meet this

          burden, the applicant must either have a permit from the Department of Ecology or

          meet the requirements for a permit-exempt we11. 3 See id. (discussing permitting

          requirements and exception). Nothing in the AG Opinion suggests a building permit

          applicant must hire experts or undertake litigation to demonstrate that a permit-

          exempt well will not impair any senior water right.

                 In a footnote, the AG Opinion explains that junior water rights-established

          either by permit or by beneficial use of a permit-exempt well-may at times be

          curtailed to ensure no impairment of senior water rights. See id. at 11 n.5. The AG

          Opinion states,



                 3
                  To be eligible to utilize a permit-exempt well, the withdrawal of groundwater must
          be "for stock-watering purposes, or for the watering of a lawn or of a noncommercial
          garden not exceeding one-half acre in area, or for single or group domestic uses in an
          amount not exceeding five thousand gallons a day, or as provided in RCW 90.44.052
          [Whitman County clustered residential developments pilot project], or for an industrial
          purpose in an amount not exceeding five thousand gallons a day." RCW 90.44.050.

                                                     -11-
                                           
           Whatcom County, Hirst (Eric), et al. v. W. Wash. Growth Mgmt. Hr'gs Bd., 91475-3
           (Stephens, J. Dissenting)



                 Although RCW 19.27.097 states that a water right permit from the
                 Department of Ecology may be evidence of an adequate water supply, we
                 believe that, because of the first-in-time doctrine, it may not be sufficient
                 evidence in cases where water is not actually available for withdrawal. In
                 areas experiencing drought severe enough to deprive those holding junior
                 water rights of water, for example, a local building department could require
                 evidence in addition to the water right that a sufficient quantity of water
                 actually would be available for the building to be constructed.

          !d.

                 This statement should not be misconstrued to suggest that an applicant must

          prove the legal availability of water before the local building department may grant

          a building permit. It does not impose a mandate on local departments. Rather, this

          passage in the AG Opinion describes a situation in which junior water rights have

          been curtailed, and cautions that mere reliance on a Department of Ecology permit

          may not be sufficient in such situations. But, the curtailment of junior water rights

          occurs only after competing water rights have been resolved in superior court. See

          Rettkowski v. Dep 'tofEcology, 122 Wn.2d219, 225,234, 858 P.2d 232 (1993), aff'd

          in part and rev'd in part, 128 Wn.2d 508, 910 P.2d 462 (1996). The AG Opinion

          therefore suggests that a local building department could require additional evidence

          of no impairment if there has already been a water rights determination and junior

          rights have been curtailed. This limited situation will not affect the majority of

          building permit applications.




                                                     -12-
                                            
          Whatcom County, Hirst (Eric), et al. v. W. Wash. Growth Mgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)



             II.       The Majority Misinterprets Kittitas Countyv. Eastern Washington Growth
                       Management Hearings Board and Postema v. Pollution Control Hearings
                       Board

                   The majority relies on Kittitas County to reach its holding that RCW

          19.27.097 requires applicants to show that water is legally available, and that the

          county, not the Department of Ecology, must make the ultimate determination of

          water availability. See majority at 20 ("Through [RCW 19.27.097(1) and RCW

          58.17.110(2)], the GMA requires counties to assure that water is both factually and

          legally available.      Kittitas County, 172 Wn.2d at 179-80.").            The majority

          misinterprets that decision. In Kittitas County we invalidated Kittitas County's

          subdivision regulations that allowed multiple, separately evaluated subdivision

          applications for properties that are all part ofthe same development. We held such

          regulations "tacitly allow[] subdivision applicants to evade this court's rule in

          Campbell & Gwinn."4 Kittitas County, 172 Wn.2d at 177 (citing Department of

          Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 43 P.3d 4 (2002)). We held,

                          Without a requirement that multiple subdivision applications of
                   commonly owned property be considered together, the County cannot meet
                   the statutory requirement that it assure appropriate provisions are made for
                   potable water supplies. Instead, nondisclosure of common ownership
                   information allows subdivision applicants to submit that appropriate

                   4
                    In Campbell & Gwinn, we held that "commonly owned developments are not
          .exempt [from water permitting requirements] and therefore must comply with the
           established well permitting process if the total development uses more than 5,000 gallons
           of water per day." Kittitas County, 172 Wn.2d at 177.

                                                      -13-
                                        
          Whatcom County, Hirst (Eric), eta!. v. W. Wash. Growth Mgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)



                provisions are made for potable water through exempt wells that are in fact
                inappropriate under Campbell & Gwinn when considered as part of a
                development, absent a permit. To interpret the County's role under RCW
                58.17.110 to require the County to only assure water is physically
                underground effectively allows the County to condone the evasion of our
                state's water permitting laws.

          !d. at 180.

                 The majority interprets this case to hold that the county must evaluate the

          factual and legal availability of water. Majority at 20-21. What Kittitas County in

          fact holds is that county regulations cannot circumvent the requirements for valid

          permits issued by the Department of Ecology; subdivision applicants required to

          obtain water permits must obtain valid permits. In Kittitas County, we assumed the

          validity of permit-exempt wells, without requiring a further showing of no water

          rights impairment. 172 Wn.2d at 180. Thus, our decision in Kittitas County does

          not support the majority's imposition of additional burdens on building permit

          applicants and local jurisdictions.

                 The majority also improperly relies on our holding in Postema to conclude

          that "[i]t would be incongruous to limit Postema to the holding that Ecology must

          consider the effect of groundwater appropriations on minimum flows when issuing

          permits but that [Whatcom] County does not need to consider these same impacts

          when issuing building permits." Majority at 32. There are two problems with this

          statement. First, it rests on the same faulty interpretation of RCW 19.27.097(1),


                                                    -14-
                                             
          Whatcom County, Hirst (Eric), eta!. v. W. Wash. Growth Mgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)



          discussed above. Second, it is not "incongruous" to limit Postema's holding to the

          facts of that case. By transposing a rule adopted for permitted wells into the permit-

          exempt context, the majority ignores the distinction between these types of

          withdrawals. See majority at 32. This statutory-based distinction is discussed in

          greater detail below.     While Postema requires the Department of Ecology to

          determine if a permitted withdrawal of groundwater would negatively impact

          instream flows, nothing in that decision, or in the GMA, shifts this burden onto

          counties when individuals rely on permit-exempt wells. 5

             III       The Practical Effect of the Majority's Holding Is To Prevent New
                       Construction That Relies on Permit-exempt Wells

                   The majority's holding amounts to a policy decision that GMA counties

          should not issue building permits that rely on permit-exempt groundwater

          withdrawals. This is not a policy decision we are at liberty to make.




                   5
                   The majority finds additional support for its position "that counties must consider
          minimmn flows when issuing building permits, even for developments relying on permit-
          exempt wells" in Fox v. Skagit County, 193 Wn. App. 254, _P.3d_ (2016) (Division
          One), petition for review filed, No. 93203-4 (Wash. June 7, 2016). Majority at 33. A
          petition for review is pending in Fox, and it offers no greater authority than the decision
          below, also from Division One of the Court of Appeals. See id. For the reasons explained
          above, I would reject Division One's view that a county must determine whether a permit-
          exempt well would infringe senior water rights before issuing a building permit. See id. at
          271.

                                                      -15-
                                           
          Whatcom County, Hirst (Eric), eta!. v. W. Wash. GrowthMgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)



                Determinations of water availability are complex and costly. We recognized

          in Postema that "[t]he interrelationship [between groundwater withdrawals and

          surface water] can be quite complex and effects are sometimes difficult or

          impossible to measure in the field. Also, pumping groundwater may not have a

          discemable effect on surface water until considerable time has passed, depending

          upon the conditions." 142 Wn.2d at 75-76. 6 The majority fails to acknowledge the

          astronomical task it assigns to individual applicants.        This task is particularly

          difficult to justify in light of the smallness of permit-exempt withdrawals?




                6
                   The majority relies on Postema for the proposition that the Department of
          Ecology's understanding the effects of groundwater withdrawals on surface water has
          changed over time. See majority at 10. The majority then states that because in Postema
          we held the Department of Ecology must take these impacts into consideration when
          issuing groundwater withdrawal permits, counties must also take these impacts into
          account when issuing building permits. Id. at 10-11. As explained above, Postema does
          not require counties to evaluate the legal availability of water when considering building
          permits relying on permit-exempt wells. Furthermore, just because the Department of
          Ecology's understanding of water has evolved does not mean that counties are required to
          reevaluate the science behind the Department of Ecology's basin rules. If a party wishes
          to challenge a basin rule because of"old" science, the party may do so under Washington's
          Adruinistrative Procedure Act, chapter 34.05 RCW. A challenge to the county's
          comprehensive plan is not the appropriate procedure.
                 7
                   Domestic use permit-exempt wells may not withdraw more than 5,000 gallons of
          water per day. RCW 90.44.050. That equates to 3.47 gallons per minute (gpm). For
          comparison, for houses constructed under the Department of Housing and Urban
          Development mortgage insurance relying on individual water systems, "[t]he system
          should be capable of delivering a flow of 5 gpm." 24 C.P.R. § 200.926d(f)(2)(i). The
          withdrawals at issue in Postema were 280 gpm, 142 Wn.2d at 101; 200 gpm, id. at 103;
          3,500 gpm, id. at 108; 60 gpm, id. at 111; and 100 gpm, id. at 115.

                                                    -16-
                                      
          Whatcom County, Hirst (Eric), et al. v. W. Wash. GrowthMgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)



                This is not to say that studying the effect of permit-exempt wells is

          unimportant, just that it is unlikely to be undertaken by individuals applying for a

          building permit. In a recent publication, the Department of Ecology explained what

          is needed to assess the cumulative effects of permit-exempt groundwater

          withdrawals. See ANN WESSEL, DEP'T OF ECOLOGY, DRAFT: MITIGATION OPTIONS

          FOR THE IMPACTS OF NEW PERMIT-EXEMPT GROUNDWATER WITHDRAWALS 7-9

          (2015). 8 "To understand how exempt well consumptive water use translates into

          effects on streams at a local scale," one must consider multiple factors, including

          well density, hydrogeologic factors, distribution of wells and well depths within the

          subbasin, timing of withdrawals, difference in indoor and outdoor consumptive

          water use, and tangential hydrologic changes due to landscape changes. Id. at 9.

          "To evaluate the effects of groundwater withdrawals on particular streams, some

          type of groundwater model is typically needed. If only one groundwater withdrawal

          is being analyzed, a simple analytical program may suffice." Id. at 10. The cost of

          building these models can be quite high. In a recent Court of Appeals case, it was

          estimated that the cost of the "specific hydrogeological data and models [that] are

          needed for informed decisions about managing and allocating water use and



                8
                 This publication, number 15-11-017, is available at http://www.ecy.wa.gov/pro-
          grams/wr/wrac/images/pd£'15-11-0 17-reviewdraft.pdf [https://perma.cc/SAM2-88WK].

                                                  -17-
                                          
          Whatcom County, Hirst (Eric), et al. v. W. Wash. Growth Mgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)



          protecting surface flows in the Johns Creek basin" would be approximately

          $300,000. Squaxin Island Tribe v. Dep 't of Ecology, 177 Wn. App. 734, 738, 312

          P.3d 766 (2013). Once funding was obtained, it would take "at least two years to

          perform the study and to make its results useable to decision-makers." I d.

                Furthermore, to best determine the effect of any groundwater withdrawal, it

          1s necessary to investigate the hydrogeology of all connected surface and

          groundwaters. In a draft report discussing the appropriate technical methods for

          assessing the effects of groundwater withdrawals on surface water, technical experts

          from the Department of Ecology stated that "water-withdrawal proposals are always

          best evaluated in the context of an entire watershed. Therefore, the Committee

          recommends that tools and capacity be developed for basin-scale analysis of water

          resources." DEP'T OF ECOLOGY, DRAFT: REPORT OF THE TECHNICAL ADVISORY

          COMMITTEE ON THE CAPTURE OF SURFACE WATER BY WELLS ES-7 (1998).9 The

          committee found that "the area of investigation for capture analysis must be large

          enough that 100% of the capture for a well or group of wells can be accounted for;

          this may only extend to the nearest surface water, but more often extends out ... to

          the boundaries of the groundwater basin and, sometimes, beyond into adjoining



                 9
                   This publication, number WR-98-154, is available at https://fortress.wa.gov/ecy/
          publications/documents/98154.pdf [https ://perma.cc/JS6H-S3DX].

                                                    -18-
                   
              Whatcom County, Hirst (Eric), et al. v. W. Wash. Growth Mgmt. Hr'gs Bd., 91475-3
              (Stephens, J. Dissenting)



              basins." ld. at 33. The committee recognized that "[a]ppropriate analysis and data

              collection ... requires extensive effort, particularly if, as is frequently the case, the

              capture analysis is done without the benefit of previously developed base

              information on a basin's hydrogeology."              ld.   Given the complex nature of

              groundwater and surface water interaction, the majority's conclusion that RCW

              19.27.097 requires individual applicants to show no impairment will effectively halt

              local departments from granting building permits.

                     The majority's holding pushes a massive, and likely insurmountable, burden

              onto individuals applying for a building permit. This was not the legislature's intent

              when it enacted RCW 19.27.097. 10             The exemption for small withdrawals of



                     10
                       See Richard L. Settle & Charles G. Gavigan, The Growth Management Revolution
              in Washington: Past, Present, and Future, 16 U. PUGET SOUND L. REV. 867, 881-96 (1993)
              (recounting full legislative history). Relevant here is that at the time the legislature enacted
              RCW 19.27.097, it considered eliminating pennit-exempt wells. The original Engrossed
              Substitute House Bill 2929 included a provision that removed the exemption; required
              those who wanted to constmct a previously permit-exempt well to provide the Department
              of Ecology with 60 days' notice; allowed the Department of Ecology to require those
              wishing to construct a formerly exempt well "to apply for a water right permit if the area
              within which the withdrawal would occur is lmown or believed to have problems related
              to water availability, water quality, interference with existing water rights, or other related
              problems which could be adversely affected by additional withdrawals of ground water";
              and allowed the Department of Ecology to deny the permit "if water is not available, if the
              use is not a beneficial use, if the use would adversely affect existing water rights, if the use
              would threaten water quality or if the use would be inconsistent with a local comprehensive
              plan." ENGROSSED SUBSTITUTE H.B. 2929, at 54-55, 51st Leg., Reg. Sess. (Wash. 1990).
              The senate amended the bill, removing these provisions. S. AMEND. ENGROSSED
              SUBSTITUTE H.B. 2929, 51st Leg., Reg. Sess. (Wash. 1990). After significant debate, see

                                                           -19-
                                            
          Whatcom County, Hirst (Eric), et al. v. W: Wash. Growth Mgmt. Hr'gs Ed., 91475-3
          (Stephens, J. Dissenting)



          groundwater has "two evident and interrelated purposes: (1) to save the appropriator

          of a very small withdrawal the trouble and expense of applying for a permit where

          the effect of the withdrawal would be very slight; (2) to save the state the trouble

          and expense of processing applications for small withdrawals with little impact on

          the total water available." 1997 Op. Att'y Gen. No. 6, at 6. Requiring individual

          building permit applicants to show that their small withdrawal of water will not

          impair senior rights undermines both of these goals.

                A far more sensible approach is to recognize that RCW 19.27.097 requires

          applicants to show only that sufficient water is factually adequate to support the

          proposed building, and that it is permissible for the county's regulations to follow

          the Department of Ecology's Nooksack Rule. This holding is consistent with GMA

          regulations and with the WRA. See WAC 365-196-825(3) ("If the department of

          ecology has adopted rules on this subject [adequate potable water], or any part of it,

          local regulations should be consistent with those rules. Such rules may include

          instream flow rules ...."); RCW 90.54.040 (requiring the Department of Ecology

          to develop and implement a comprehensive water resources program). It is also

          consistent with Kittitas County, in which we stated that the Department of Ecology



          Settle & Gavigan, supra, at 886-87, the bill that was ultimately signed by the governor did
          not contain these provisions. See LAWS OF 1990, 1st Ex. Sess., ch. 17.

                                                     -20-
                                       
          Whatcom County, Hirst (Eric), eta!. v. W. Wash. Growth Mgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)



          "ought to assist counties in their land use planning to adequately protect water

          resources," and maintained its role as the administrator of water appropriations.

          Kittitas County, 172 Wn.2d at 180; see also Almgren v. Dep 't of Ecology, No. 11-

          109c, 2014 WL 3700692, at *7 (Wash. Pollution Control Hr'gs Bd. July 1, 2014)

          ("to make these decisions [concerning water availability in land use permitting], the

          local government relies on information and expertise from other agencies including

          from Ecology." (citing Kittitas County, 172 Wn.2d at 178)).

                I would hold that the county's code is consistent with RCW 19.27.097 and

          properly incorporates the Department of Ecology's Nooksack Rule.           Thus, the

          county complied with GMA requirements to protect water. Because the majority

          holds otherwise, I respectfully dissent.




                                                     -21-
                                       
          Whatcom County, Hirst (Eric), et al. v. W. Wash. Growth Mgmt. Hr'gs Bd., 91475-3
          (Stephens, J. Dissenting)




                                                    ~   22   ~